 



EXHIBIT 10.33
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST
GRANTED TO THE ADMINISTRATIVE AGENT PURSUANT TO THIS AGREEMENT AND THE EXERCISE
OF ANY RIGHT OR REMEDY BY THE LENDERS HEREUNDER ARE SUBJECT TO THE PROVISIONS OF
THE BRIDGE FACILITY INTERCREDITOR AGREEMENT, DATED AS OF MARCH 3, 2008 (THE
“BRIDGE FACILITY INTERCREDITOR AGREEMENT”) AMONG BANK OF AMERICA, N.A. AS SENIOR
AGENT, SPECIAL SITUATIONS INVESTING GROUP, INC., AS ADMINISTRATIVE AGENT FOR THE
LENDERS HEREUNDER, AND AMERICAN COLOR GRAPHICS, INC. IN THE EVENT OF ANY
CONFLICT BETWEEN THE TERMS OF THE BRIDGE FACILITY INTERCREDITOR AGREEMENT AND
THIS AGREEMENT, THE TERMS OF THE BRIDGE FACILITY INTERCREDITOR AGREEMENT SHALL
GOVERN.
 
BRIDGE FACILITY AGREEMENT
Dated as of March 3, 2008
among
AMERICAN COLOR GRAPHICS, INC.,
as the Borrower,
The Guarantors from time to time Party Hereto,
SPECIAL SITUATIONS INVESTING GROUP, INC.,
as Administrative Agent,
and
The Lenders from time to time Party Hereto
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              ARTICLE I
  DEFINITIONS AND ACCOUNTING TERMS

1.01
  Defined Terms     1  
1.02
  Other Interpretive Provisions     20  
1.03
  Accounting Terms     20  
1.04
  Rounding     21  
1.05
  Times of Day     21  
 
            ARTICLE II
  THE COMMITMENTS AND BORROWINGS

2.01
  Loans     21  
2.02
  Borrowings     21  
2.03
  INTENTIONALLY OMITTED     22  
2.04
  Prepayments     22  
2.05
  INTENTIONALLY OMITTED     23  
2.06
  Repayment Of Loans     23  
2.07
  Interest     23  
2.08
  Fees     24  
2.09
  Computation Of Interest And Fees     24  
2.10
  Evidence Of Debt     24  
2.11
  Payments Generally; Administrative Agent’s Clawback     24  
2.12
  Sharing Of Payments By Lenders     26  
 
            ARTICLE III
  TAXES, ETC.

3.01
  Taxes     26  
3.02
  INTENTIONALLY OMITTED     28  
3.03
  INTENTIONALLY OMITTED     28  
3.04
  Increased Costs     28  
3.05
  INTENTIONALLY OMITTED     29  
3.06
  Mitigation Obligations; Replacement Of Lenders     29  
3.07
  Survival     29  
 
            ARTICLE IV
  GUARANTY

4.01
  The Guaranty     29  
4.02
  Obligations Unconditional     30  
4.03
  Reinstatement     30  
4.04
  Certain Additional Waivers     31  
4.05
  Remedies     31  

-ii-



--------------------------------------------------------------------------------



 



             
4.06
  Rights Of Contribution     31  
4.07
  Guarantee Of Payment; Continuing Guarantee     31   ARTICLE V
  CONDITIONS PRECEDENT TO BORROWINGS

5.01
  Conditions Of Effective Date And Initial Borrowing     31  
5.02
  Conditions To All Loans On Each Increment Date     33   ARTICLE VI
  REPRESENTATIONS AND WARRANTIES

6.01
  Existence, Qualification And Power; Compliance With Laws     34  
6.02
  Authorization; No Contravention     34  
6.03
  Governmental Authorization; Other Consents     34  
6.04
  Binding Effect     34  
6.05
  Financial Statements; No Material Adverse Effect     35  
6.06
  Litigation     35  
6.07
  No Default     35  
6.08
  Ownership Of Property; Liens     36  
6.09
  Environmental Compliance     36  
6.10
  Insurance     36  
6.11
  Taxes     37  
6.12
  ERISA Compliance     37  
6.13
  Capital Structure/Subsidiaries     37  
6.14
  Margin Regulations; Investment Company Act; Public Utility Holding Company Act
    38  
6.15
  Disclosure     38  
6.16
  Compliance With Laws     38  
6.17
  Intellectual Property     38  
6.18
  Collateral Documents; Nature Of Obligations     39  
6.19
  Investments     39  
6.20
  Business Locations     39  
6.21
  Brokers’ Fees     39  
6.22
  Labor Matters     39  
6.23
  Representations And Warranties From Other Loan Documents     39  
 
            ARTICLE VII
  AFFIRMATIVE COVENANTS

7.01
  Financial Statements     39  
7.02
  Certificates; Other Information     41  
7.03
  Notices And Information     43  
7.04
  Payment Of Obligations     44  
7.05
  Preservation Of Existence, Etc.     44  
7.06
  Maintenance Of Properties     44  
7.07
  Maintenance Of Insurance     44  
7.08
  Compliance With Laws And Material Contractual Obligations     45  
7.09
  Books And Records     45  

-iii-



--------------------------------------------------------------------------------



 



             
7.10
  Inspection Rights     45  
7.11
  Use Of Proceeds     45  
7.12
  Additional Guarantors     45  
7.13
  Pledged Assets     45  
7.14
  Deposit And Investment Accounts     46  
7.15
  Post-Closing Matters     46  
 
            ARTICLE VIII
  NEGATIVE COVENANTS

8.01
  Liens     46  
8.02
  Investments     48  
8.03
  Indebtedness     49  
8.04
  Fundamental Changes     50  
8.05
  Dispositions     50  
8.06
  Restricted Payments     51  
8.07
  Change In Nature Of Business     51  
8.08
  Transactions With Affiliates And Insiders     51  
8.09
  Burdensome Agreements     52  
8.10
  Use Of Proceeds     52  
8.11
  First Lien Leverage Ratio     52  
8.12
  Capital Expenditures     53  
8.13
  Amendment And Prepayment Of Other Indebtedness     53  
8.14
  Organization Documents; Fiscal Year     53  
8.15
  Ownership Of Subsidiaries; Limitations On Parent     53  
8.16
  Sale Leasebacks     54  
8.17
  Operating Lease Obligations     54  
8.18
  No Foreign Subsidiaries     54  
8.19
  Covenants With Respect To Immaterial Subsidiaries     54  
8.20
  Sale Of Transferred Assets     54  
8.21
  INTENTIONALLY OMITTED     54  
8.22
  Minimum Total Availability     54  
 
            ARTICLE IX
  EVENTS OF DEFAULT AND REMEDIES

9.01
  Events Of Default     55  
9.02
  Remedies Upon Event Of Default     56  
9.03
  Application Of Funds     57  
 
            ARTICLE X
  ADMINISTRATIVE AGENT

10.01
  Appointment And Authority     58  
10.02
  Rights As A Lender     58  
10.03
  Exculpatory Provisions     58  
10.04
  Reliance By Administrative Agent     59  
10.05
  Delegation Of Duties     59  

-iv-



--------------------------------------------------------------------------------



 



             
10.06
  Resignation Of Administrative Agent     59  
10.07
  Non-Reliance On Administrative Agent And Other Lenders     60  
10.08
  No Other Duties, Etc.     60  
10.09
  Administrative Agent May File Proofs Of Claim     60  
10.10
  Collateral And Guaranty Matters     60  
10.11
  Lender Schedule     61  
10.12
  Bridge Facility Intercreditor Agreement     61  
 
            ARTICLE XI
  MISCELLANEOUS

11.01
  Amendments, Etc.     61  
11.02
  Notices; Effectiveness Of Electronic Communications     63  
11.03
  No Waiver; Cumulative Remedies     64  
11.04
  Expenses; Indemnity; Damage Waiver     64  
11.05
  Payments Set Aside     66  
11.06
  Successors And Assigns     66  
11.07
  Treatment Of Certain Information; Confidentiality     68  
11.08
  Set-Off     69  
11.09
  Interest Rate Limitation     69  
11.10
  Counterparts; Integration; Effectiveness     70  
11.11
  Survival Of Representations And Warranties     70  
11.12
  Severability     70  
11.13
  Replacement Of Lenders     70  
11.14
  Governing Law; Jurisdiction; Etc.     71  
11.15
  Waiver Of Jury Trial     71  
11.16
  Term Of Agreement; Termination     72  
11.17
  USA PATRIOT Act Notice     72  
11.18
  Subordination Of Intercompany Debt     72  
11.19
  Automatic Release Of Liens On Transferred Receivables     72  
11.20
  Lender Schedule     73  

-v-



--------------------------------------------------------------------------------



 



SCHEDULES

            1.01 A  
Restructuring Initiatives Adopted Prior to the Effective Date
  6.03    
Required Consents, Authorizations, Notices and Filings
  6.10    
Insurance
  6.12    
ERISA Matters
  6.13 (a)  
Corporate Structure
  6.13 (b)  
Subsidiaries; Equity Interests in the Borrower
  6.17    
Intellectual Property Matters
  6.20 (a)  
Real Properties
  6.20 (b)  
Collateral Locations
  6.20 (c)  
Chief Executive Office, Jurisdiction of Incorporation, Principal Place of
Business
  6.22    
Collective Bargaining Agreements
  8.02    
Existing Investments
  11.06    
Processing and Recordation Fees

EXHIBITS

      A  
Form of Loan Notice
B  
Form of Note
C  
Form of Joinder Agreement
D  
Form of Assignment and Assumption

 



--------------------------------------------------------------------------------



 



BRIDGE FACILITY AGREEMENT
This BRIDGE FACILITY AGREEMENT (as amended, modified, restated or supplemented
from time to time, this “Agreement”) is entered into as of March 3, 2008 by and
among AMERICAN COLOR GRAPHICS, INC., a New York corporation (together with any
permitted successors and assigns, the “Borrower”), the Guarantors (as defined
herein), the Lenders (as defined herein), and SPECIAL SITUATIONS INVESTING
GROUP, INC., as Administrative Agent (each, as defined herein).
RECITALS
The Borrower has requested that the Lenders extend credit to it on the Effective
Date and on each Increment Date (as defined herein) in an aggregate principal
amount of $8,000,000 for the purposes hereinafter set forth, and the Lenders are
willing to do so on the terms and conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     1.01. Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
          “Acknowledgment Agreement” means that certain Acknowledgment
Agreement, dated as of the date hereof, among Bank of America, N.A., as First
Lien Agent, Administrative Agent, as agent for the Lenders, The Bank of New
York, as trustee for the noteholders under the Second Lien Indenture and the
Borrower.
          “Acquisition” means, with respect to any Person, the acquisition by
such Person, in a single transaction or in a series of related transactions, of
all of the Capital Stock or all or substantially all of the Property, or a
business unit, of another Person, whether or not involving a merger or
consolidation with such other Person and whether for cash, property, services,
assumption of Indebtedness, securities or otherwise.
          “Administrative Agent” means Special Situations Investing Group, Inc.,
in its capacity as administrative agent under any of the Loan Documents, or any
successor administrative agent.
          “Administrative Agent’s Office” means the Administrative Agent’s
address as set forth on the signature page of the Administrative Agent, or such
other address as the Administrative Agent may from time to time notify the
Borrower and the Lenders.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
          “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
          “Aggregate Commitments” means the Commitments of all the Lenders. The
amount of the Aggregate Commitments in effect on the Closing Date is EIGHT
MILLION DOLLARS ($8,000,000).

 



--------------------------------------------------------------------------------



 



          “Agreement” has the meaning assigned to such term in the heading
hereof.
          “Amended and Restated Second Lien Indenture” means that certain
Amended and Restated Indenture, dated as of November 14, 2007, among the
Borrower, the Parent, and The Bank of New York Trust Company, N.A., as trustee,
issued in connection with the Second Lien Supplemental Notes and amending the
Second Lien Indenture.
          “Applicable Percentage” means as to each Lender the percentage
(carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time; provided that if the
commitment of each Lender to make Loans has been terminated pursuant to
Section 9.02, then the Applicable Percentage of each Lender shall be determined
based on the Applicable Percentage of such Lender most recently in effect,
giving effect to any subsequent assignments. The initial Applicable Percentage
of each Lender is set forth opposite the name of such Lender on the Lender
Schedule or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
          “Applicable Rate” means 10.00% per annum.
          “Approved Fund” means any Fund that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.
          “Assignee Group” means two or more Eligible Assignees that are
Affiliates of one another or two or more Approved Funds managed by the same
investment advisor.
          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 11.06(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit E or any other form approved by the
Administrative Agent.
          “Attributable Indebtedness” means, on any date, (a) in respect of any
Capital Lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.
          “Audited Financial Statements” means the audited consolidated balance
sheet of the Borrower and its Subsidiaries for the fiscal year ended March 31,
2006, and the related audited consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of the Borrower and its
Subsidiaries, including the notes thereto.
          “Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.
          “Borrower” has the meaning specified in the heading hereof.
          “Borrowing” means a borrowing consisting of simultaneous Loans made by
each of the Lenders pursuant to Section 2.01.
          “Bridge Facility Collateral” means a collective reference to all
personal Property required to be pledged to the Administrative Agent (for the
benefit of the Lenders) pursuant to and in accordance with Section 7.13.

-2-



--------------------------------------------------------------------------------



 



          “Bridge Facility Intercreditor Agreement” means that certain Bridge
Facility Intercreditor Agreement, dated as of the date hereof, among Bank of
America, N.A., as First Lien Agent, Administrative Agent, as agent for the
Lenders, and the Borrower.
          “Business Day” means any day other than a Saturday, Sunday or other
day on which commercial banks are authorized to close under the Laws of, or are
in fact closed in, the state where the Administrative Agent’s Office is located.
          “Businesses” means, at any time, a collective reference to the
businesses operated by the Loan Parties at such time.
          “Capital Lease” means, as applied to any Person, any lease of any
Property (whether real, personal or mixed) by that Person as lessee which, in
accordance with GAAP, is required to be accounted for as a capital lease on the
balance sheet of that Person.
          “Capital Stock” means (a) in the case of a corporation, capital stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.
          “Cash Equivalents” means, as at any date, (a) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $100,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-2
or the equivalent thereof or from Moody’s is at least P-2 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-2 (or the equivalent thereof) or better by S&P or
P-2 (or the equivalent thereof) or better by Moody’s and maturing not more than
270 days from the date of acquisition, (d) repurchase agreements entered into by
any Person with a bank or trust company (including any of the Lenders) or
recognized securities dealer having capital and surplus in excess of
$100,000,000 for direct obligations issued by or fully guaranteed by the United
States or any agency or instrumentality thereof in which such Person shall have
a perfected first priority security interest (subject to no other Liens) and
having, on the date of purchase thereof, a fair market value of at least 100% of
the amount of the repurchase obligations and (e) Investments, classified in
accordance with GAAP as current assets, in money market funds registered under
the Investment Company Act of 1940, as amended, which are operated in accordance
with Rule 2a-7 under the Investment Company Act of 1940 and the portfolios of
which are limited to Investments of the character described in the foregoing
subdivisions (a) through (d).
          “Cash Settlement Agreement” means collectively any of the Cash
Management and Intercreditor Agreements, dated as of or after September 26,
2006, by and among the Borrower, Finco, Bank of America, N.A. as collateral
agent, the Administrative Agent, and the agent for the Receivables Financier
governing, inter alia, the allocation, reconciliation and remittance of cash
receipts received by or on behalf of the Borrower in respect of any Transferred
Assets.
          “Change in Law” means the occurrence, after the date of this
Agreement, of any of the following:

-3-



--------------------------------------------------------------------------------



 



(a) the adoption or taking effect of any law, rule, regulation or treaty,
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority or (c) the
making or issuance of any ruling, guideline or directive (whether or not having
the force of law) by any Governmental Authority.
          “Change of Control” means the occurrence of any of the following
events: (a) the sale, lease, transfer or other disposition (other than by way of
merger or consolidation), in one or a series of related transactions, of all or
substantially all of the assets of the Borrower and its Subsidiaries taken as a
whole to any “person” or “group” (within the meaning of Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934) other than the Sponsor, (b) the
Parent or the Borrower is liquidated or dissolved or adopts a plan of
liquidation or dissolution; (c) the Parent shall fail to own directly 100% of
the outstanding Capital Stock of the Borrower, (d) the Sponsor shall fail to own
beneficially, directly or indirectly, at least 40% of the outstanding Voting
Stock of the Parent, (e) a “person” or “group” (within the meaning of Sections
13(d) and 14(d)(2) of the Securities Exchange Act of 1934) other than the
Sponsor shall have acquired beneficial ownership, directly or indirectly, of, or
shall have acquired by contract or otherwise, 30% or more of the outstanding
Voting Stock of the Parent, (f) during any period of 12 consecutive months, a
majority of the members of the board of directors or other equivalent governing
body of the Parent cease to be composed of individuals (i) who were members of
that board or equivalent governing body on the first day of such period,
(ii) whose election or nomination to that board or equivalent governing body was
approved by either the Sponsor or individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (iii) whose election or nomination to
that board or other equivalent governing body was approved by either the Sponsor
or individuals referred to in clauses (i) and (ii) above constituting at the
time of such election or nomination at least a majority of that board or
equivalent governing body (excluding, in the case of both clause (ii) and clause
(iii), any individual whose initial nomination for, or assumption of office as,
a member of that board or equivalent governing body occurs as a result of an
actual or threatened solicitation of proxies or consents for the election or
removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
board of directors) or (g) the occurrence of a “Change of Control” under, and as
defined in, the Second Lien Indenture. As used herein, “beneficial ownership”
shall have the meaning provided in Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act.
          “Code” means the Internal Revenue Code of 1986, as amended.
          “Collateral Documents” means a collective reference to the Security
Agreement and such other security documents as may be executed and delivered by
the Loan Parties pursuant to the terms of Section 7.12 and Section 7.13.
          “Commitment” means, collectively as to each Lender, (i) its obligation
to make its portion of the initial Loan advance of $3,000,000 to the Borrower
pursuant to Section 2.01(b), in the principal amount set forth opposite such
Lender’s name on Lender Schedule, and (ii) its obligation to make its portion of
each Incremental Advance to the Borrower pursuant to Section 2.01(b), in the
principal amount set forth opposite such Lender’s name on the Lender Schedule.
          “Compliance Certificate” means a certificate delivered to the First
Lien Agent concurrently with the delivery of annual and quarterly reports, in
form and substance satisfactory to the First Lien Agent.
          “Consolidated Capital Expenditures” means, for any period, for the
Loan Parties on a consolidated basis, all capital expenditures made in such
period, as determined in accordance with GAAP, but excluding any such capital
expenditures made with the Net Cash Proceeds of an Involuntary Disposition.

-4-



--------------------------------------------------------------------------------



 



          “Consolidated EBITDA” means, for any period, for the Loan Parties on a
consolidated basis, an amount equal to Consolidated Net Income plus, without
duplication (a) the following to the extent deducted in calculating such
Consolidated Net Income: (i) Consolidated Interest Charges, (ii) the provision
for current and deferred Federal, state, local and foreign income taxes payable
by the Loan Parties, (iii) depreciation and amortization expense,
(iv) restructuring charges, severance expenses and other non-recurring expenses
of the Loan Parties which do not represent a cash item in such period and
(v) non-cash losses or other non-cash charges from (A) Dispositions of or
write-downs of fixed assets and equipment and (B) impairment of goodwill minus
(b) the following to the extent included in calculating such Consolidated Net
Income: (i) current and deferred Federal, state, local and foreign income tax
credits and (ii) all non-cash items increasing Consolidated Net Income minus
(c) restructuring charges, severance expenses and other non-recurring expenses
of the Loan Parties paid during such period for restructuring initiatives
adopted after the Effective Date which represent a cash item in such current
period (whether or not such charges and expenses were accrued during such
period).
          “Consolidated Excess Cash Flow” means, with respect to any fiscal year
period of the Loan Parties on a consolidated basis, an amount equal to
(a) Consolidated EBITDA minus (b) Consolidated Capital Expenditures paid in cash
minus (c) Consolidated Interest Charges paid in cash minus (d) Federal, state
and other income taxes actually paid by the Loan Parties on a consolidated basis
(net of tax refunds received) minus (e) Consolidated Scheduled Funded Debt
Payments minus (f) restructuring charges, severance expenses and other
non-recurring expenses of the Loan Parties which were previously accrued (but
not paid in cash in the period in which accrued) for restructuring initiatives
adopted prior to the Effective Date that are described on Schedule 1.01A and
which represent a cash item in such current period not to exceed the amount set
forth on Schedule 1.01A in the aggregate for all periods minus (g) Excess
Pension Contributions paid on or prior to March 31, 2008 minus (h) to the extent
included in Consolidated EBITDA, cash gains from the Disposition of fixed assets
and equipment.
          “Consolidated Interest Charges” means for any period for the Loan
Parties on a consolidated basis, the sum of all interest, premium payments,
amortization or write-off of deferred financing costs, debt discount, fees,
charges and related expenses of the Loan Parties in connection with borrowed
money (including capitalized interest, the interest component under Capital
Leases and the implied interest component of Synthetic Lease Obligations or
under the Permitted Receivables Financing) or in connection with the deferred
purchase price of assets, in each case to the extent treated as interest in
accordance with GAAP.
          “Consolidated Net Income” means, for any period, for the Loan Parties
on a consolidated basis, net income (excluding extraordinary items), as
determined in accordance with GAAP.
          “Consolidated Scheduled Funded Debt Payments” means, for any period,
for the Loan Parties on a consolidated basis, the sum of all scheduled payments
of principal on funded Indebtedness, including without limitation any
Indebtedness arising under the Permitted Receivables Financing, as determined in
accordance with GAAP. For purposes of this definition, “scheduled payments of
principal” (a) shall be determined without giving effect to any reduction of
such scheduled payments resulting from the application of any voluntary or
mandatory prepayments during the applicable period, (b) shall be deemed to
include the portion of all scheduled payments that represent reductions of
Attributable Indebtedness in respect of Capital Leases, Synthetic Lease
Obligations (including the amount payable as the “buyout” price at the end of
the term thereof), and (c) shall not include any voluntary prepayments or
mandatory prepayments required pursuant to Section 2.04.
          “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
Property is bound.

-5-



--------------------------------------------------------------------------------



 



          “Contribution Agreement” means the Contribution and Sale Agreement,
dated as of September 26, 2006, by and between the Borrower and Finco, as such
agreement may be amended, modified or supplemented from time to time.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
          “Debt Issuance” means the issuance by any Loan Party of any
Indebtedness of the type referred to in clause (a) or (b) of the definition
thereof set forth in this Section 1.01.
          “Debt Issuance Prepayment Event” means the receipt by any Loan Party
of proceeds from any Debt Issuance other than an Excluded Debt Issuance.
          “Debtor Relief Laws” means the Bankruptcy Code of the United States,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
          “Default” means any event or condition that constitutes an Event of
Default or that, with the giving of notice, the passage of a stated grace
period, or both, would be an Event of Default. It is understood and agreed that
(a) the institution of any proceeding under any Debtor Relief Law relating to
any Loan Party or to all or any material part of its Property without the
consent of such Person shall constitute an immediate Default, and (b) the
occurrence and continuance of any default under the Permitted Receivables
Financing, including without limitation under the Contribution Agreement or the
Servicing Agreement, shall constitute an immediate Default.
          “Default Rate” means an interest rate equal to the sum of the
Applicable Rate plus 2% per annum.
          “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Loans required to be funded by it hereunder within one Business
Day of the date required to be funded by it hereunder, (b) has otherwise failed
to pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute, or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.
          “Disposition” or “Dispose” means any disposition (including pursuant
to a Sale and Leaseback Transaction) of any or all of the Property (including
without limitation the Capital Stock of a Subsidiary) of any Loan Party whether
by sale, lease, licensing, transfer or otherwise; provided, however, that the
term “Disposition” shall be deemed to exclude any Equity Issuance.
          “Dollar” and “$” mean lawful money of the United States.
          “Double Insert Line TMC Facility” means a Qualified TMC Facility
consisting of two (2) insert lines (coupled with the related backup line).
          “Effective Date” means the first date all the conditions precedent in
Section 5.01 are satisfied or waived in accordance with Section 11.01.
          “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by the Administrative Agent; provided, that

-6-



--------------------------------------------------------------------------------



 



notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
          “Environmental Laws” means any and all Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any Hazardous Materials.
          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure of any person to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
          “Equity Issuance” means any issuance by any Loan Party to any Person
for cash of (a) shares of its Capital Stock, (b) any shares of its Capital Stock
pursuant to the exercise of options or warrants, (c) any shares of its Capital
Stock pursuant to the conversion of any debt securities to equity or the
conversion of any class equity securities to any other class of equity
securities or (d) any options or warrants relating to its Capital Stock. The
term “Equity Issuance” shall not be deemed to include any Disposition.
          “ERISA” means the Employee Retirement Income Security Act of 1974.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) under common control with the Loan Parties within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).
          “ERISA Event” means (a) a Reportable Event with respect to a Pension
Plan; (b) a withdrawal by the Borrower or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Sections 4041 or
4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (e) an event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.
          “Eurodollar Rate” means, for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “Eurodollar Rate” for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first

-7-



--------------------------------------------------------------------------------



 



day of such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted by Bank of America and
with a term equivalent to such Interest Period would be offered by Bank of
America’s London Branch to major banks in the London interbank eurodollar market
at their request at approximately 11:00 a.m. (London time) two Business Days
prior to the commencement of such Interest Period.
          “Eurodollar Rate Loan” means a Loan that bears interest at a rate
based on the Eurodollar Rate.
          “Event of Default” has the meaning specified in Section 9.01.
          “Excess Pension Contributions” means, with respect to any fiscal year
of the Loan Parties on a consolidated basis, cash contributions to the Loan
Parties’ three qualified defined benefit pension plans in existence on the
Effective Date in excess of the related pension expense amount included in the
calculation of Consolidated Net Income for such period.
          “Excluded Debt Issuance” means any Debt Issuance permitted by
Section 8.03.
          “Excluded Disposition” means, with respect to any Loan Party, any
Disposition consisting of (a) the sale, lease, license, transfer or other
disposition of inventory in the ordinary course of such Loan Party’s business;
(b) the sale, lease, license, transfer or other disposition of machinery,
equipment or other Property no longer used or useful in the conduct of such Loan
Party’s business in an aggregate amount not to exceed (i) $1,000,000 during any
fiscal year and (ii) $4,000,000 during the term of this Agreement; (c) any sale
lease, license, transfer or other disposition of Property by such Loan Party to
any Loan Party; (d) any Involuntary Disposition by such Loan Party; (e) leases
or subleases granted to others not interfering in any material respect with the
business of any Loan Party; (f) the granting of easements, rights-of-way,
restrictions and other similar encumbrances permitted by Section 8.01(g); or
(g) the sale, transfer, or other Disposition by the Borrower of Transferred
Assets to Finco pursuant to the terms and conditions of the Permitted
Receivables Financing, subject to compliance with Section 8.20.
          “Excluded Property” means, with respect to any Loan Party, (a) any
personal Property (including, without limitation, motor vehicles) in respect of
which perfection of a Lien is not either (i) governed by the Uniform Commercial
Code, (ii) the Personal Property Security Act of Ontario or (iii) effected by
appropriate evidence of the Lien being filed in either the United States
Copyright Office or the United States Patent and Trademark Office, (b) any
Property which, subject to the terms of Section 8.09, is subject to a Lien of
the type described in Section 8.01(i) pursuant to documents which prohibit such
Loan Party from granting any other Liens in such Property, (c) any leased real
Property that (i) is leased by a Loan Party on the Effective Date and is not
designated as a Mortgaged Property on Schedule 6.20(a) or (ii) is leased by a
Loan Party after the Effective Date, unless requested by the Administrative
Agent or the Required Lenders.
          “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) Taxes imposed on or measured by its
overall net income (however denominated), and franchise Taxes imposed on it (in
lieu of net income Taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized, in which its
principal office is located or in which it is doing business (other than by
reason of any Loan Document) or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits Taxes imposed by
the United States or any similar Tax imposed by any other jurisdiction in which
the Borrower is located, (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 11.13), any
withholding Tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign

-8-



--------------------------------------------------------------------------------



 



Lender’s failure or inability (other than as a result of a Change in Law) to
comply with Section 3.01(e), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding Tax pursuant to Section 3.01(a) and (d) in the case
of any Lender that is not a Foreign Lender, U.S. backup withholding taxes
required to be withheld.
          “Federal Funds Rate” means, for any day, the rate per annum (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
          “Finco” means American Color Graphics Finance, LLC, a single-member
Delaware limited liability company, which is wholly-owned by the Borrower.
          “FIRREA” means the Financial Institutions Reform, Recovery, and
Enforcement Act of 1989, as amended, and any successor statute thereto, as
interpreted by the rules and regulations thereunder, as amended, including,
without limitation, 12 CFR part 34.41 to 34.47.
          “First Lien Agent” means Bank of America, N.A., in its capacity as the
administrative agent and collateral agent under the First Lien Credit Agreement.
          “First Lien Credit Agreement” means the Amended and Restated Credit
Agreement dated as of May 5, 2005, as amended among the Borrower, certain
financial institutions party thereto and the First Lien Agent.
          “First Lien Facility Standstill” means (a) the Seventh Amendment and
Temporary Waiver Agreement entered into as of March 3, 2008 by the lenders under
the First Lien Credit Agreement and (b) the Third Amendment and Temporary Wavier
Agreement entered into as of March 3, 2008 by the lenders under the Permitted
Receivables Financing.
          “First Lien Leverage Ratio” has the meaning specified in the First
Lien Credit Agreement.
          “First Lien Temporary Waivers” means (a) the Sixth Amendment and
Temporary Waiver Agreement entered into as of February 14, 2008 by the lenders
under the First Lien Credit Agreement and (b) the Second Amendment and Temporary
Waiver Agreement entered into as of February 14, 2008 by the lenders under the
Permitted Receivables Financing.
          “Foreign Lender” means any Lender that is organized under the laws of
a jurisdiction other than that in which the Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.
          “FRB” means the Board of Governors of the Federal Reserve System of
the United States.
          “Fully Satisfied” means, with respect to the Obligations as of any
date, that, as of such date, (a) all principal of and interest accrued to such
date which constitute Obligations (other than principal and interest arising
under Swap Contracts between any Loan Party and any counterparty that is not at
such

-9-



--------------------------------------------------------------------------------



 



time a Lender or an Affiliate thereof) shall have been irrevocably paid in full
in cash, (b) all fees, expenses and other amounts then due and payable which
constitute Obligations (other than fees, expenses and other amounts arising
under Swap Contracts between any Loan Party and any counterparty that is not at
such time a Lender or an Affiliate thereof) shall have been irrevocably paid in
cash, and (c) the Commitments shall have expired or been terminated in full.
          “Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
          “GAAP” means generally accepted accounting principles in the United
States set forth in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
          “Governmental Authority” means the government of the United States or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
          “Guarantee” means, as to any Person, any (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
Property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
          “Guarantors” means a collective reference to the Parent and the
Subsidiaries of the Borrower identified as “Guarantors” on the signature pages
hereto, and each other Person that subsequently becomes a Guarantor by executing
a Joinder Agreement as contemplated by Section 7.12, and “Guarantor” means any
one of them.
          “Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Article IV hereof.

-10-



--------------------------------------------------------------------------------



 



          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
          “Immaterial Subsidiaries” means Sullivan Marketing, Inc., a Delaware
corporation, Sullivan Media Corporation, a Delaware corporation, and American
Images of North America, Inc., a New York corporation.
          “Increment Date” means each of March 13, 2008, March 24, 2008 and
April 21, 2008.
          “Incremental Advance” means (i) with respect to the March 13, 2008
Increment Date, a Loan made by the Lenders in an aggregate principal amount of
FIVE HUNDRED THOUSAND DOLLARS ($500,000); (ii) with respect to the March 24,
2008 Increment Date, a Loan made by the Lenders in an aggregate principal amount
of TWO MILLION DOLLARS ($2,000,000); and (iii) with respect to the April 24,
2008 Increment Date, a Loan made by the Lenders in an aggregate principal amount
of TWO MILLION FIVE HUNDRED THOUSAND DOLLARS ($2,500,000).
          “Incremental Insert Line” means an additional insert line added at any
Double Insert Line TMC Facility, the operations for such Incremental Insert Line
being fully supported by a valid and binding long-term agreement between the
Borrower and a major customer.
          “Indebtedness” means, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments, or
upon which interest payments are customarily made, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
Property purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), (d) all obligations of such Person issued or assumed as the
deferred purchase price of Property or services purchased by such Person (other
than trade debt incurred in the ordinary course of business and due within six
months of the incurrence thereof) which would appear as liabilities on a balance
sheet of such Person prepared in accordance with GAAP, (e) all obligations of
such Person under take-or-pay or similar arrangements or under commodities
agreements, excluding obligations under deferred revenue arrangements between
the Loan Parties and their raw material suppliers entered into in the ordinary
course and in accordance with past practice, (f) the Attributable Indebtedness
of such Person with respect to Capital Leases and Synthetic Lease Obligations,
(g) all net obligations of such Person under Swap Contracts, (h) all direct and
contingent reimbursement obligations in respect of letters of credit (other than
trade letters of credit) and bankers’ acceptances, including, without
duplication, all unreimbursed drafts drawn thereunder (less the amount of any
cash collateral securing any such letters of credit or and bankers’
acceptances), (i) the principal component or liquidation preference of all
preferred Capital Stock issued by a Loan Party and which by the terms thereof
could at any time prior to the Maturity Date be (at the request of the holders
thereof or otherwise) subject to mandatory sinking fund payments, mandatory
redemption or other acceleration, (j) the aggregate amount of uncollected
accounts receivable of such Person subject at such time to a sale or
securitization of receivables (or similar transaction) (whether or not such
transaction would be reflected on the balance sheet of such Person in accordance
with GAAP), (k) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
Property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (l) all Guarantees of such Person with
respect to Indebtedness of another Person and (m) the Indebtedness of any
partnership or unincorporated joint venture in which such Person is a general
partner or a joint venturer to the extent such Indebtedness is recourse to such
Person. The amount of (a) any obligation included in any

-11-



--------------------------------------------------------------------------------



 



calculation of Indebtedness shall include only the principal amount thereof, and
(b) any net obligation under any Swap Contract on any date shall be deemed to be
the Swap Termination Value thereof as of such date.
          “Indemnified Taxes” means Taxes other than Excluded Taxes.
          “Indemnitees” has the meaning specified in Section 11.04(b).
“Information” has the meaning specified in Section 11.07.
          “Intellectual Property” has the meaning specified in Section 6.17.
          “Intercompany Debt” shall have the meaning assigned such term in
Section 11.18.
          “Interest Payment Date” means the second Business Day of each calendar
month (for interest accruing through the last day of the most recently ended
calendar month) and the Maturity Date.
          “Investment” means, with respect to any Person, (a) any Acquisition,
(b) any other acquisition of Capital Stock, bonds, notes, debentures,
partnership, joint ventures or other ownership interests or other securities of
another Person, (c) any deposit with, or advance, loan or other extension of
credit to, another Person (other than deposits made in connection with the
purchase of equipment inventory and supplies in the ordinary course of business)
or (d) any other capital contribution to or investment in another Person,
including, without limitation, any Guarantee (including any support for a letter
of credit issued on behalf of such other Person) incurred for the benefit of
such other Person and any Disposition to such other Person for consideration
less than the fair market value of the Property disposed in such transaction,
but excluding any Restricted Payment to such other Person. Investments which are
capital contributions or purchases of Capital Stock which have a right to
participate in the profits of the issuer thereof shall be valued at the amount
(or, in the case of any Investment made with Property other than cash, the book
value of such Property) actually contributed or paid (including cash and
non-cash consideration and any assumption of Indebtedness) to purchase such
Capital Stock as of the date of such contribution or payment. Investments which
are loans, advances, extensions of credit or Guarantees shall be valued at the
principal amount of such loan, advance or extension of credit outstanding as of
the date of determination or, as applicable, the principal amount of the loan or
advance outstanding as of the date of determination actually guaranteed by such
Guarantees.
          “Involuntary Disposition” means any loss of, damage to or destruction
of, or any condemnation or other taking for public use of, any Property of any
Loan Party.
          “IRS” means the United States Internal Revenue Service.
          “Joinder Agreement” means a Joinder Agreement substantially in the
form of Exhibit C hereto, executed and delivered by a new Guarantor in
accordance with the provisions of Section 7.12.
          “Laws” means, collectively, all international, foreign, Federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
          “Lender Advisors” means (a) Milbank, Tweed, Hadley & McCloy, LLP;
(b) Perella Weinberg Partners, LP; and (c) Wachtell, Lipton, Rosen & Katz, in
each case in the their respective capacities as

-12-



--------------------------------------------------------------------------------



 



advisors to the Lenders and the Administrative Agent and, in each case, together
with their respective successors and assigns in such capacity.
          “Lender Schedule” means a schedule, prepared by the Lender Advisors
and delivered to the Administrative Agent subject to Section 10.11, setting
forth the amount of the Commitment of each Lender to make Loans on the Effective
Date and each of the Increment Dates.
          “Lenders” means a collective reference to the Persons identified as
“Lenders” on the signature pages hereto, together with any Person that
subsequently becomes a Lender by way of assignment in accordance with the terms
of Section 11.06, together with their respective successors, other than any
Person that ceases to be a Lender as a result of an assignment in accordance
with the terms of Section 11.06 or Section 11.13, and “Lender” means any one of
them.
          “Lending Office” means, as to any Lender, the office or offices of
such Lender described as such in such Lender’s Administrative Questionnaire, or
such other office or offices as a Lender may from time to time notify the
Borrower and the Administrative Agent.
          “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
          “Loan” means any extension of credit by a Lender to the Borrower under
Article II.
          “Loan Documents” means this Agreement, each Note, each Joinder
Agreement, the Collateral Documents.
          “Loan Notice” means a notice of a Borrowing pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.
          “Loan Parties” means, collectively, the Borrower and each Guarantor,
and “Loan Party” means any one of them.
          “Loan Party Materials” has the meaning specified in Section 7.02.
          “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of the Borrower or
the Parent and its Subsidiaries taken as a whole; (b) a material impairment of
the ability of any Loan Party to perform its material obligations under any Loan
Document to which it is a party; (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party; or (d) a material adverse effect on
the Bridge Facility Collateral (or the value thereof).
          “Maturity Date” means earliest of (i) January 15, 2010, (ii) 5 days
after the date to which the First Lien Credit Agreement has been accelerated as
a result of any Event of Default thereunder, (iii) consummation of a merger with
a Merger Party and (iv) consummation of a recapitalization of Parent or the
Borrower involving the repayment in full or other refinancing of the First Lien
Credit Agreement.
          “Merger Party” means an unaffiliated third party reasonably acceptable
to the Required Lenders.

-13-



--------------------------------------------------------------------------------



 



          “Moody’s” means Moody’s Investors Service, Inc. and any successor
thereto.
          “Multiemployer Plan” means any employee benefit plan of the type
described in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.
          “Net Cash Proceeds” means the aggregate cash or Cash Equivalents
proceeds received by any Loan Party in respect of any Disposition, Equity
Issuance, Debt Issuance or Involuntary Disposition, net of (a) direct costs
incurred in connection therewith (including, without limitation, legal,
accounting and investment banking fees, and sales commissions), (b) Taxes paid
or payable as a result thereof and (c) in the case of any Disposition, the
amount necessary to retire any Indebtedness secured by a Permitted Lien (ranking
senior to any Lien of the Administrative Agent) on the related Property; it
being understood that “Net Cash Proceeds” shall include, without limitation, any
cash or Cash Equivalents received upon the sale or other disposition of any
non-cash consideration received by any such Loan Party in any Disposition,
Equity Issuance, Debt Issuance or Involuntary Disposition.
          “Note” has the meaning specified in Section 2.10.
          “Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under (a) any Loan
Document or otherwise with respect to any Loan, including all debts,
liabilities, obligations, covenants and duties arising under Section 11.04,
(b) any Swap Contract of any Loan Party that (i) is in effect on the Effective
Date with a counterparty that is a Lender or an Affiliate of a Lender as of the
Effective Date or (ii) is entered into after the Effective Date with a
counterparty that is a Lender or an Affiliate of a Lender at the time such Swap
Contract is entered into, and (c) all obligations under any Treasury Management
Agreement between any Loan Party and the Administrative Agent or any Lender or
Affiliate of a Lender, in each case whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest, expenses, costs and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.
          “Operating Lease” means, as applied to any Person, any lease
(including, without limitation, leases which may be terminated by the lessee at
any time) of any Property (whether real, personal or mixed) which is not a
Capital Lease other than any such lease in which that Person is the lessor.
          “Organization Documents” means, (a) with respect to any corporation,
the certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
          “Other Taxes” means all present or future stamp or documentary Taxes
or any other excise or Property Taxes, charges or similar levies arising from
any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

-14-



--------------------------------------------------------------------------------



 



          “Outstanding Amount” means with respect to Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments.
          “Parent” means ACG Holdings, Inc., a Delaware corporation.
“Participant” has the meaning specified in Section 11.06(d).
          “PBA” means the Pensions Benefit Act of Ontario and all regulations
thereunder and any successor legislation.
          “PBGC” means the United States Pension Benefit Guaranty Corporation.
          “Pension Plan” means any “employee pension benefit plan” (as such term
is defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
          “Permitted Investments” means, at any time, Investments by the Loan
Parties permitted to exist at such time pursuant to the terms of Section 8.02.
          “Permitted Liens” means, at any time, Liens in respect of Property of
the Loan Parties permitted to exist at such time pursuant to the terms of
Section 8.01.
          “Permitted Receivables Financing” means (i) the transactions evidenced
by and effected pursuant to, among other related documents, the Contribution
Agreement, the Servicing Agreement, and that certain Credit Agreement by and
among Finco, the Receivables Financier, and Bank of America, N.A. as agent for
the Receivables Financier, as such agreement may be amended, modified or
supplemented from time to time, or (ii) any replacement transactions which
refinance or are otherwise substituted for such foregoing transactions; provided
that, with respect to any such replacement facilities, (A) the structure and
terms of, and the documentation for, any such replacement facilities shall be
reasonably acceptable to the Required Lenders, (B) such facilities shall not
involve any recourse to any Loan Party for any reason other than repurchases of
ineligible receivables or indemnifications for losses other than credit losses
related to the receivables, (C) such facilities shall not include any Guarantee
by any Loan Party, and (D) the documentation for such replacement facilities
shall not be amended or modified without the prior written approval of the
Required Lenders, which approval shall not be unreasonably withheld.
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
          “Platform” has the meaning specified in Section 7.02.
          “Property” means any interest in any kind of property or asset,
whether real, personal or mixed, or tangible or intangible.
          “Qualified TMC Facility” means the facility located at Dayton, New
Jersey and any other plant or facility (i) leased or acquired by the Borrower
after September 26, 2006, (ii) which is not located on or at

-15-



--------------------------------------------------------------------------------



 



a pre-existing facility owned or operated by the Borrower as of September 26,
2006 and (iii) for which the operations are fully supported by a valid and
binding long-term agreement between the Borrower and a major customer.
          “Real Properties” means, at any time, a collective reference to each
of the facilities and real Properties owned, leased or operated by the Loan
Parties at such time.
          “Receivables Borrowing Base Certificate” means that certain report
completed and delivered by Finco to the Receivables Financier no less frequently
than on a weekly basis certifying, among other things, the amount of accounts
receivable owned by Finco.
          “Receivables Financier” means collectively the financial institutions
or other parties (together with their administrative agent and their respective
successors and assigns) extending credit facilities to Finco in connection with
the Permitted Receivables Financing.
          “Register” has the meaning specified in Section 11.07(c).
          “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates
          “Reportable Event” means any of the events set forth in Section
4043(c) of ERISA, other than events for which the 30 day notice period has been
waived.
          “Required Financial Information” means, with respect to each fiscal
year or quarter of the Borrower, (a) the financial statements required to be
delivered pursuant to Section 7.01(a) or (b) for such fiscal year or quarter,
and (b) the certificate of the chief executive officer or the chief financial
officer of the Borrower required by Section 7.02(b) to be delivered with the
financial statements described in clause (a) above.
          “Required Lenders” means, at any time, Lenders holding in the
aggregate more than 75% of (a) the unfunded Commitments (and participations
therein) and the outstanding Loans, and participations therein or (b) if the
Commitments have been terminated, the outstanding Loans, and participations
therein. The unfunded Commitments of, and the outstanding Loans, and
participations therein held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
          “Responsible Officer” means the chief executive officer, president,
chief financial officer, or vice president and assistant treasurer of a Loan
Party. Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.
          “Restricted Payment” means, with respect to any Person, (a) any
dividend or other payment or distribution, direct or indirect, on account of any
shares of any class of Capital Stock of such Person, now or hereafter
outstanding (including without limitation any payment in connection with any
dissolution, merger, consolidation or disposition involving any Loan Party), or
to the holders, in their capacity as such, of any shares of any class of Capital
Stock of such Person, now or hereafter outstanding, (b) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of Capital Stock of such
Person, now or hereafter outstanding, and (c) any payment made to retire, or to
obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of Capital Stock of such Person, now or hereafter
outstanding; provided,

-16-



--------------------------------------------------------------------------------



 



however, that, for the avoidance of doubt, the sale, transfer, contribution or
other conveyance of Transferred Assets by the Borrower to Finco, pursuant to and
in connection with the Permitted Receivables Financing, shall not constitute
Restricted Payments for the purposes of this Agreement.
          “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.
          “Sale and Leaseback Transaction” means any arrangement pursuant to
which any Loan Party, directly or indirectly, becomes liable as lessee,
guarantor or other surety with respect to any lease, whether an Operating Lease
or a Capital Lease, of any Property (a) which such Loan Party has sold or
transferred (or is to sell or transfer) to a Person which is not a Loan Party or
(b) which such Loan Party intends to use for substantially the same purpose as
any other Property which has been sold or transferred (or is to be sold or
transferred) by such Loan Party to another Person which is not a Loan Party in
connection with such lease.
          “SEC” means the Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.
          “Second Lien Indenture” means that certain Indenture, dated as of
July 3, 2003, among the Borrower, the Parent and The Bank of New York, as
trustee, as amended by the Amended and Restated Second Lien Indenture.
          “Second Lien Notes” means the Borrower’s 10% Senior Second Secured
Notes due 2010 issued pursuant to the Second Lien Indenture.
          “Second Lien Supplemental Notes” means the Borrower’s promissory notes
due March 15, 2008, issued pursuant to the Second Lien Indenture to certain
holders of the Second Lien Notes in lieu of the regularly scheduled interest due
December 15, 2007, as amended from time to time.
          “Securities Laws” means the Securities Act of 1933, the Securities
Exchange Act of 1934, the Sarbanes-Oxley Act of 2002 and the applicable
accounting and auditing principles, rules, standards and practices promulgated,
approved or incorporated by the SEC or the Public Company Accounting Oversight
Board, as each of the foregoing may be amended and in effect on any applicable
date hereunder.
          “Security Agreement” means the Security and Pledge Agreement, dated as
of the date hereof, among the Loan Parties and the Administrative Agent.
          “Servicing Agreement” means the Servicing Agreement, dated as of
September 26, 2006, by and among the Borrower, as servicer, Finco, and Bank of
America, N.A. as agent for the Receivables Financier, as such agreement may be
amended, modified or supplemented from time to time.
          “Single Insert Line TMC Facility” means a Qualified TMC Facility
consisting of a single insert line (coupled with a related backup line).
          “Solvent” or “Solvency” means, with respect to any Person as of a
particular date, that on such date (a) such Person is able to pay its debts and
other liabilities, contingent obligations and other commitments as they mature
in the ordinary course of business, (b) such Person does not intend to, and does
not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay as such debts and liabilities mature in their ordinary course,
(c) such Person is not engaged in a business or a transaction, and is not about
to engage in a business or a transaction, for which such Person’s Property

-17-



--------------------------------------------------------------------------------



 



would constitute unreasonably small capital after giving due consideration to
the prevailing practice in the industry in which such Person is engaged or is to
engage, (d) the fair value of the Property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (e) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.
          “Sponsor” means (a) for purposes of clause (d) of the definition of
“Change of Control”, collectively, Metalmark Capital LLC (and its Affiliates
that are not portfolio Investments), The Morgan Stanley Leveraged Equity Fund
II, L.P., a Delaware limited partnership, Morgan Stanley Capital Partners III,
L.P., a Delaware limited partnership, Morgan Stanley Capital Investors, L.P., a
Delaware limited partnership, and MSCP III 892 Investors, L.P., a Delaware
limited partnership, and (b) for all other purposes, the Persons identified in
the preceding clause (a) and the other investors, including the officers and
directors of the Borrower or the Parent, who beneficially own voting stock of
the Parent on the Closing Date or, upon the death of any such individual
investor, such individual investor’s executors, administrators, testamentary
trustees, heirs, legatees or beneficiaries.
          “Subsidiary” of a Person means a corporation, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of Capital Stock having ordinary voting power for the election of
directors or other governing body (other than Capital Stock having such power
only by reason of the happening of a contingency) are at the time beneficially
owned, or the management of which is otherwise controlled, directly or
indirectly, through one or more intermediaries, or both, by such Person. Unless
otherwise specified herein, (i) all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower, and
(ii) Finco shall not be treated as a Subsidiary of the Borrower for the purposes
of this Agreement; provided, however, that Finco shall be treated as a
consolidated subsidiary of the Borrower in connection with any financial
statements or other financial information of the Borrower required to be
prepared or computed on a consolidated basis in accordance with GAAP.
          “Swap Contract” means (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
          “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations

-18-



--------------------------------------------------------------------------------



 



provided by any recognized dealer in such Swap Contracts (which may include a
Lender or any Affiliate of a Lender).
          “Sylacauga IRB Arrangements” means the agreements entered into
pursuant to that certain Mortgage and Indenture of Trust and Lease Agreement
dated September 1, 1985 among the Industrial Development Board of the City of
Sylacauga, Alabama, The Bank of New York, as trustee, and the Borrower.
          “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of Property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
          “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
          “Tax Sharing Agreement” means that certain Amended and Restated Tax
Allocation Agreement dated as of August 15, 1995, by and between the Parent and
the Borrower.
          “Threshold Amount” means $5,000,000.
          “TMC Capital Expenditures” means capital expenditures (as determined
under GAAP) of the Loan Parties made in connection with a Qualified TMC
Facility.
          “Total Availability” has the meaning specified in the First Lien
Credit Agreement.
          “Total Liquidity” has the meaning specified in the First Lien Credit
Agreement.
          “Transferred Assets” means any accounts receivable of the Borrower,
and other property interests related thereto and the right to collections
thereon, which are sold, transferred or otherwise conveyed by Borrower to Finco
pursuant to the terms and conditions of the Permitted Receivables Financing.
          “Treasury Management Agreement” means any agreement governing the
provision of treasury or cash management services provided to the Loan Parties
as of September 26, 2006 (or subsequently approved, upon request of the
Borrower, by the Agent and the Required Lenders), including deposit accounts,
funds transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation, and
reporting and trade finance services.
          “Unfunded Pension Liability” means the excess of a Pension Plan’s
benefit liabilities under Section 4001(a)(16) of ERISA, over the current value
of that Pension Plan’s assets, determined in accordance with the assumptions
used for funding the Pension Plan pursuant to Section 412 of the Code for the
applicable plan year.
          “United States” and “U.S.” mean the United States of America.
          “Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
          “Voting Stock” means, with respect to any Person, Capital Stock issued
by such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of

-19-



--------------------------------------------------------------------------------



 



directors (or persons performing similar functions) of such Person, even though
the right so to vote has been suspended by the happening of such a contingency.
     1.02 Other Interpretive Provisions.
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, and (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time.
(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
     1.03 Accounting Terms.
(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements;
provided, however, that calculations of Attributable Indebtedness under any
Synthetic Lease Obligations or the implied interest component of any Synthetic
Lease Obligations shall be made by the Borrower in accordance with accepted
financial practice and consistent with the terms of such Synthetic Lease
Obligations. For purposes of this Agreement, when used in reference to financial
statements of the Parent and its Subsidiaries, the term “consolidating” shall
mean that such financial statements set forth (i) the consolidating financial
condition and results of operations of the Parent and its active Subsidiaries
included in the consolidated group and (ii) on an unaudited basis only, the
consolidating financial condition and results of operations of the print and
premedia services segments of the Businesses.
(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required

-20-



--------------------------------------------------------------------------------



 



Lenders shall so request, the Administrative Agent and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.
(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Loan Parties or to the determination of
any amount for the Loan Parties on a consolidated basis or any similar reference
shall, in each case, be deemed to include each variable interest entity that the
Borrower is required to consolidate pursuant to FASB Interpretation No. 46 -
Consolidation of Variable Interest Entities: an interpretation of ARB No. 51
(January 2003), as if such variable interest entity were a Subsidiary as defined
herein.
     1.04 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
     1.05 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
ARTICLE II
THE COMMITMENTS AND BORROWINGS
     2.01 Loans.
(a) Intentionally Omitted.
(b) Loans. On the Effective Date, the Lenders will advance a term loan to the
Borrower in an aggregate principal amount of THREE MILLION DOLLARS ($3,000,000),
and the Lenders will make Incremental Advances to the Borrower on the Increment
Dates in the aggregate principal amount of FIVE MILLION DOLLARS ($5,000,000)
such that after giving effect thereto, the aggregate principal amount of the
term loan advanced will be EIGHT MILLION DOLLARS ($8,000,000) (collectively, the
“Loan”). On the Effective Date and on each Increment Date, each Lender severally
agrees to make its portion of the Loan to the Borrower, in an amount not to
exceed such Lender’s Commitment applicable to such date, as indicated on the
Lender Schedule. Amounts repaid on the Loan may not be reborrowed.
     2.02 Borrowings.
(a) Each Borrowing, other than the Borrowing on the Effective Date, shall be
made upon the irrevocable notice from the Borrower to the Administrative Agent,
which may be given by telephone (provided that such telephonic notice complies
with the information requirements of the form of Loan Notice attached hereto).
Each such notice must be received by the Administrative Agent not later than
12:00 noon on the Business Day prior to the applicable Increment Date. Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written Loan
Notice by 12:00 noon on the applicable Increment Date, appropriately completed

-21-



--------------------------------------------------------------------------------



 



and signed by a Responsible Officer of the Borrower. Each Loan Notice (whether
telephonic or written) shall specify the applicable Increment Date and then
amount of the Incremental Advance proposed to be borrowed.
(b) Following receipt of a telephonic notice of intent to make a Borrowing
complying with clause (a), the Administrative Agent shall promptly notify each
Lender of the amount of its Applicable Percentage of the applicable Loans.
Unless the Administrative Agent has given the Borrower the notice described in
clause (c) of this Section 2.02, each Lender shall make the amount of its Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Increment Date
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 5.02 (and, if such Borrowing is the initial
Loan, Section 5.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
by wire transfer of such funds, in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower.
(c) Not later than 12:00 noon three Business Days prior to the applicable
Increment Date, the Administrative Agent shall provide irrevocable notice to the
Borrower of a determination by the Lenders that the condition set forth in
clause (g) of Section 5.02 has not been satisfied and that the Lenders have
determined not to make applicable Incremental Advance on such Increment Date.
(d) For the avoidance of doubt, the following milestones shall apply with
respect to each Increment Date:

                  Thursday, March 13   Monday, March 24   Monday, April 21    
Increment Date   Increment Date   Increment Date
Notice of determination not to fund Incremental Advance
  12:00 noon
Monday, March 10   12:00 noon
Wednesday, March 19   12:00 noon
Wednesday, April 16
 
           
Telephonic notice of Borrowing on Increment Date
  12:00 noon
Wednesday, March 12   12:00 noon
Friday, March 21   12:00 noon
Friday, April 18
 
           
Loan Notice
  12:00 noon
Thursday, March 13   12:00 noon
Monday, March 24   12:00 noon
Monday, April 21
 
           
Funds made available to Administrative Agent
  1:00 p.m.
Thursday, March 13   1:00 p.m.
Thursday, March 24   1:00 p.m.
Thursday, April 21

     2.03 INTENTIONALLY OMITTED.
     2.04 Prepayments.
(a) Voluntary Prepayments of Loans. The Borrower may, upon notice to the
Administrative Agent, at any time voluntarily prepay the Loans in whole or in
part without premium or penalty. Each such notice shall specify the date and
amount of such prepayment. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Each such prepayment shall be applied to the Loans of the Lenders in accordance
with their respective Applicable Percentages.
(b) Mandatory Prepayments.

-22-



--------------------------------------------------------------------------------



 



(i) Intentionally Omitted.
(ii) Consolidated Excess Cash Flow. Within 100 days after the end of each fiscal
year (commencing with the fiscal year ending March 31, 2008), the Borrower shall
prepay the Loans in an amount equal to the sum of (A) 50% of Consolidated Excess
Cash Flow for such prior fiscal year minus (B) the amount of any voluntary
prepayments made during such fiscal year of the Loan.
(iii) (A) Dispositions. Immediately upon the occurrence of any Disposition
(other than an Excluded Disposition) that, when aggregated with all other
Dispositions other than Excluded Dispositions) occurring during the same fiscal
year, generates Net Cash Proceeds in excess of $1,000,000, the Borrower shall
prepay the Loans in an aggregate amount equal to 100% of such excess; provided
that no more than $4,000,000 of Net Cash Proceeds from Dispositions (other than
Excluded Dispositions) shall be exempt from the prepayments required by this
clause (iii)(A) during the term of this Agreement.
     (B) Involuntary Dispositions. Immediately upon the failure of the Loan
Parties to apply the full amount equal to the Net Cash Proceeds of any
Involuntary Disposition in the manner required by Section 7.07(b), the Borrower
shall prepay the Loans in an aggregate amount equal to 100% of such Net Cash
Proceeds that were not so applied;
(iv) Debt Issuances. Immediately upon the occurrence of a Debt Issuance
Prepayment Event, the Borrower shall prepay the Loans in an aggregate amount
equal to the sum of 100% of the Net Cash Proceeds of the related Debt Issuance.
(v) Equity Issuances. Immediately upon the occurrence of an Equity Issuance
(other than any Equity Issuance to the Sponsor or to any employee of a Loan
Party), the Borrower shall prepay the Loans in an aggregate amount equal to the
sum of 50% of the Net Cash Proceeds of such Equity Issuance.
     2.05 INTENTIONALLY OMITTED.
     2.06 Repayment Of Loans. On the Maturity Date, the Borrower shall repay, in
Dollars, the aggregate principal amount of the Loan outstanding on such date.
     2.07 Interest. (a) Subject to the provisions of subsection (b) below, each
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Applicable Rate.
(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at the
Default Rate to the fullest extent permitted by applicable Laws.
     (ii) If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then, upon the request of the Required Lenders, such amount shall
thereafter bear interest at the Default Rate to the fullest extent permitted by
applicable Laws.
     (iii) Upon the request of the Required Lenders, if any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at the Default Rate to the fullest extent
permitted by applicable Laws.

-23-



--------------------------------------------------------------------------------



 



     (iv) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.
     2.08 Fees. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a back-end
fee equal to 3% of the amount of the Aggregate Commitments, which fee shall be
fully earned at the Effective Date and payable at the Maturity Date of the Loans
or on such earlier date on which the unpaid principal amount of the Loans and
interest and other amounts in respect thereof shall become due and payable prior
to the scheduled maturity of such amounts for any reason under Section 9.02.
     2.09 Computation Of Interest And Fees. All computations of interest for
Loans shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.11(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
     2.10 Evidence Of Debt. The Loans made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Loans made by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a promissory note
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each such promissory note shall be in the form of Exhibit B (a “Note”).
Each Lender may attach schedules to its Note and endorse thereon the date,
amount and maturity of its Loans and payments with respect thereto.
     2.11 Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrower shall be made without condition or deduction
for any counterclaim, defense, recoupment or setoff. Except as otherwise
expressly provided herein, all payments by the Borrower hereunder shall be made
to the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein. The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

-24-



--------------------------------------------------------------------------------



 



(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to 12:00
noon on any Increment Date that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with and at the time required by Section 2.02 and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender
agrees to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent at the interest rate
applicable to the Loans. If the Borrower and such Lender shall pay such interest
to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be applied as a reduction of the Obligation represented by
the portion of the Borrowing not funded by the Defaulting Lender but shall be
without prejudice to any claim the Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent. Nothing in this
Section 2.11(b) shall be deemed to relieve any Lender from liability for the
failure to perform its obligations hereunder.
     (ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders that the Borrower will not make such payment, the Administrative
Agent may assume that the Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the rate applicable to the
Loans.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Loan set forth in Article V are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.
(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 11.04(c) are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, purchase its participation or make its payment
pursuant to Section 11.04(c).
(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

-25-



--------------------------------------------------------------------------------



 



     2.12 Sharing Of Payments By Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
and accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided that:
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply). Each Loan Party
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Loan Party in the amount of such participation.
ARTICLE III
TAXES, ETC.
     3.01 Taxes.
(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender, as
the case may be, receives an amount equal to the sum it would have received had
no such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender, within 10 days after demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) paid by the Administrative Agent, such Lender, as the case may be,
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto (except to the extent such penalties, interest and expenses
directly resulted from the gross negligence or willful misconduct of

-26-



--------------------------------------------------------------------------------



 



such Person), whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability (including a
schedule setting forth in reasonable detail the amount of Indemnified Taxes or
Other Taxes) delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent (including Internal Revenue Service
Form W-9) as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.
Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter when any previously delivered documentation becomes obsolete or
invalid or upon the request of the Borrower or the Administrative Agent, but, in
either case, only if such Foreign Lender is legally entitled to do so),
whichever of the following is applicable:
(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
(ii) duly completed copies of Internal Revenue Service Form W-8ECI,
(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or
(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

-27-



--------------------------------------------------------------------------------



 



(f) Treatment of Certain Refunds. If the Administrative Agent, any Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent
or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent or such Lender agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority but excluding any such penalties, interest or other charges to the
extent resulting from the gross negligence or willful misconduct of the
Administrative Agent or such Lender, as applicable) to the Administrative Agent
or such Lender in the event the Administrative Agent or such Lender is required
to repay such refund to such Governmental Authority. This subsection shall not
be construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.
     3.02 INTENTIONALLY OMITTED.
     3.03 INTENTIONALLY OMITTED.
     3.04 Increased Costs.
(a) Intentionally Omitted.
(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by, such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (b) of this Section and delivered to
the Borrower shall be conclusive absent manifest error. The Borrower shall pay
such Lender, the amount shown as due on any such certificate within 10 days
after receipt thereof.
(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

-28-



--------------------------------------------------------------------------------



 



(e) Intentionally Omitted.
     3.05 INTENTIONALLY OMITTED.
     3.06 Mitigation Obligations; Replacement Of Lenders.
(a) Designation of a Different Lending Office. If the Borrower is required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, such Lender shall use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
(b) Replacement of Lenders. If the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, the Borrower may replace such Lender in accordance
with Section 11.13.
     3.07 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.
ARTICLE IV
GUARANTY
     4.01 The Guaranty. Each of the Guarantors hereby jointly and severally
guarantees to (a) each Lender, (b) each Affiliate of a Lender that enters into a
Swap Contract or a Treasury Management Agreement with a Loan Party, (c) each
Person (and/or applicable affiliate thereof) that (i) is party to a Swap
Contract with a Loan Party that was (A) in effect on the Effective Date and such
Person was a Lender as of the Effective Date or (B) entered into after the
Effective Date and such Person was a Lender or an Affiliate of a Lender at the
time such Swap Contract was entered into, and (ii) that ceases to be a Lender as
a result of an assignment in accordance with the terms of Section 11.06 or
Section 11.13 and (d) the Administrative Agent as hereinafter provided, as
primary obligor and not as surety, the prompt payment of the Obligations in full
when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) strictly in
accordance with the terms thereof. The Guarantors hereby further agree that if
any of the Obligations are not paid in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.
Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or Swap Contracts or Treasury Management Agreements, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall be limited to an aggregate amount equal to the largest amount that would
not render such obligations subject to avoidance under the Debtor Relief Laws or
any comparable provisions of any applicable state law.

-29-



--------------------------------------------------------------------------------



 



     4.02 Obligations Unconditional. The obligations of the Guarantors under
Section 4.01 are joint and several, absolute and unconditional, irrespective of
the value, genuineness, validity, regularity or enforceability of any of the
Loan Documents, Swap Contracts or Treasury Management Agreements, or any other
agreement or instrument referred to therein, or any substitution, release,
impairment or exchange of any other guarantee of or security for any of the
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 4.02 that the obligations of the Guarantors
hereunder shall be absolute and unconditional under any and all circumstances.
Each Guarantor agrees that its rights of subrogation, indemnity, reimbursement
or contribution against the Borrower or any other Guarantor for amounts paid
under this Article IV shall not be enforceable until, and shall be subordinate
and subject in right of payment to, the Obligations, until such time as the
Obligations have been Fully Satisfied. Without limiting the generality of the
foregoing, it is agreed that, to the fullest extent permitted by law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder which shall remain absolute and
unconditional as described above:
(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;
(b) any of the acts mentioned in any of the provisions of any of the Loan
Documents, any Swap Contract or any Treasury Management Agreement between any
Loan Party and the Administrative Agent, any Lender, or any Affiliate of a
Lender, or any other agreement or instrument referred to in the Loan Documents
or such Swap Contracts shall be done or omitted;
(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents, any Swap Contract or an Treasury
Management Agreement between any Loan Party and the Administrative Agent, any
Lender, or any Affiliate of a Lender, or any other agreement or instrument
referred to in the Loan Documents or such Swap Contracts or such Treasury
Management Agreements shall be waived or any other guarantee of any of the
Obligations or any security therefor shall be released, impaired or exchanged in
whole or in part or otherwise dealt with;
(d) any Lien granted to, or in favor of, the Administrative Agent or any Lender
or Lenders as security for any of the Obligations shall fail to attach or be
perfected; or
(e) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).
With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Swap Contract or any Treasury Management Agreement
between any Loan Party and the Administrative Agent, any Lender, or any
Affiliate of a Lender, or any other agreement or instrument referred to in the
Loan Documents or such Swap Contracts or such Treasury Management Agreements, or
against any other Person under any other guarantee of, or security for, any of
the Obligations.
     4.03 Reinstatement. The obligations of the Guarantors under this Article IV
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of any Person

-30-



--------------------------------------------------------------------------------



 



in respect of the Obligations is rescinded or must be otherwise restored by any
holder of any of the Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, and each Guarantor agrees that it
will indemnify the Administrative Agent and each Lender on demand for all
reasonable costs and expenses (including, without limitation, fees and expenses
of counsel) incurred by the Administrative Agent or such Lender in connection
with such rescission or restoration, including any such costs and expenses
incurred in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law.
     4.04 Certain Additional Waivers. Each Guarantor agrees that such Guarantor
shall have no right of recourse to security for the Obligations, except through
the exercise of rights of subrogation pursuant to Section 4.02 and through the
exercise of rights of contribution pursuant to Section 4.06.
     4.05 Remedies. The Guarantors agree that, to the fullest extent permitted
by law, as between the Guarantors, on the one hand, and the Administrative Agent
and the Lenders, on the other hand, the Obligations may be declared to be
forthwith due and payable as provided in Section 9.02 (and shall be deemed to
have become automatically due and payable in the circumstances provided in said
Section 9.02) for purposes of Section 4.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Obligations being deemed to have
become automatically due and payable), the Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Guarantors for purposes of Section 4.01. The Guarantors acknowledge and agree
that their obligations hereunder are secured in accordance with the terms of the
Collateral Documents and that the Lenders may exercise their remedies thereunder
in accordance with the terms thereof.
     4.06 Rights Of Contribution. The Guarantors hereby agree as among
themselves that, in connection with payments made hereunder, each Guarantor
shall have a right of contribution from each other Guarantor in accordance with
applicable Law. Such contribution rights shall be subordinate and subject in
right of payment to the Obligations until such time as the Obligations have been
Fully Satisfied, and none of the Guarantors shall exercise any such contribution
rights until the Obligations have been Fully Satisfied.
     4.07 Guarantee Of Payment; Continuing Guarantee. The guarantee in this
Article IV is a guaranty of payment and not of collection, is a continuing
guarantee, and shall apply to all Obligations whenever arising.
ARTICLE V
CONDITIONS PRECEDENT TO BORROWINGS
     5.01 Conditions Of Effective Date And Initial Borrowing. The effectiveness
of this Agreement and the obligation of each Lender to make its initial Loan
hereunder is subject to satisfaction of the following conditions precedent:
(a) Loan Documents, Organization Documents, Etc. The Administrative Agent’s
receipt of the following, each of which shall be originals or telecopies
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Loan Party and dated the
Effective Date (or, in the case of certificates of governmental officials, each
duly issued and certified by the governmental issuer and dated a recent date
before the Effective Date) and each in form and substance satisfactory to the
Administrative Agent:

-31-



--------------------------------------------------------------------------------



 



(i) executed counterparts of this Agreement and the other Loan Documents;
(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;
(iii) such certificates of resolutions or other corporate action, and/or other
certificates of Responsible Officers of each Loan Party as the Administrative
Agent may require; and
(iv) good standing certificates of each Loan Party in the jurisdiction of its
incorporation or organization.
(b) Opinions of Counsel. The Administrative Agent shall have received, in each
case dated as of the Effective Date and in form and substance reasonably
satisfactory to the Administrative Agent legal opinion of McDermott Will & Emery
LLP;
(c) Bridge Facility Collateral. The Administrative Agent shall have received:
(i) UCC financing statements for each appropriate jurisdiction as is necessary,
in the Administrative Agent’s reasonable discretion, to perfect the
Administrative Agent’s security interest in the Bridge Facility Collateral; and
(ii) the Bridge Facility Intercreditor Agreement shall have been executed and
delivered by the First Lien Agent and the Borrower.
(d) Intentionally Omitted.
(e) Intentionally Omitted.
(f) Officer’s Certificates. The Administrative Agent shall have received a
certificate or certificates executed by the chief executive officer or the chief
financial officer of the Borrower as of the Effective Date, in form and
substance satisfactory to the Administrative Agent, stating that (A) the
conditions specified in Sections 5.01(a) and (b) have been satisfied, (B) each
Loan Party is in compliance with all material existing financial obligations,
(C) all governmental, shareholder and third party consents and approvals, if
any, with respect to the Loan Documents and the transactions contemplated
thereby have been obtained (and attaching copies thereof), (D) no action, suit,
investigation or proceeding is pending or threatened in any court or before any
arbitrator or governmental instrumentality that purports to affect any Loan
Party or any transaction contemplated by the Loan Documents, if such action,
suit, investigation or proceeding would reasonably be expected to have a
Material Adverse Effect and (E) solely for purposes of establishing the rights
of the Lenders vis-à-vis the Senior Lender in respect of matters that are the
subject of the Bridge Facility Intercreditor Agreement, the Obligations
constitute “Bridge Lender Claims” (as defined in the Bridge Facility
Intercreditor Agreement).
(g) Intentionally omitted.
(h) Advisor Costs. Each of the Lender Advisors shall have received payment in
full of any and all outstanding fees and expenses invoiced at least three
Business Days prior to the Effective Date.
(i) First Lien Temporary Waivers. Except to the extent superseded by the First
Lien Facility Standstill, all of the waivers and agreements shall be effective
under the First Lien Temporary Waivers, and all of the conditions of the First
Lien Temporary Waivers shall continue to be satisfied.
(j) First Lien Facility Standstill. The requisite lenders under each of the
First Lien Credit Agreement

-32-



--------------------------------------------------------------------------------



 



and the Permitted Receivables Financing shall have executed and delivered the
First Lien Facility Standstill.
Without limiting the generality of the provisions of Section 10.04, for purposes
of determining compliance with the conditions specified in this Section 5.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required hereunder.
     5.02 Conditions To All Loans On Each Increment Date. The obligation of each
Lender to honor any Loan Notice is subject to the following conditions
precedent:
(a) The representations and warranties of the Loan Parties contained in
Article VI or any other Loan Document, or which are contained in any certificate
furnished at any time pursuant to Section 7.01 and 7.02 hereof shall be true and
correct in all material respects on and as of the date of such Borrowing, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date, and, except that for purposes of this
Section 5.02, the representations and warranties contained in subsections
(a) and (b) of Section 6.05 shall be deemed to refer to the most recent
statements furnished pursuant to clause (a) and clauses (b) and (c),
respectively, of Section 7.01.
(b) No Default shall exist and be continuing either prior to or after giving
effect to such proposed Loan and the application of the proceeds thereof (with
such determination based, in the case of determining compliance with
Section 8.11, on the most recent financial statements delivered pursuant to
Sections 7.01(a) or 7.01(b)).
(c) The Administrative Agent shall have received a Loan Notice in accordance
with the requirements hereof.
(d) Advisors Costs. Each of the Lender Advisors shall have received payment in
full of any and all outstanding fees and expenses invoiced at least three
Business Days prior to the applicable Increment Date.
(e) First Lien Temporary Waivers. Except to the extent superseded by the First
Lien Facility Standstill, all of the waivers and agreements shall be effective
under the First Lien Temporary Waivers, and all of the conditions of the First
Lien Temporary Waivers shall continue to be satisfied.
(f) First Lien Facility Standstill. All of the waivers and agreements shall be
effective under the First Lien Facility Standstill, and all of the conditions of
the First Lien Facility Standstill shall continue to be satisfied.
(g) Merger. Either (i) (A) a merger agreement with a Merger Party shall have
been executed and delivered by each party thereto; (B) an agreement regarding
the principal terms and conditions on which each series of outstanding long-term
indebtedness of the Merger Party and its Affiliates, the Borrower and Parent
will participate in such merger shall have been executed and delivered by not
less than 66 2/3% of the outstanding principal amount of each such series of
outstanding long-term indebtedness, (C) voting agreements to approve such merger
agreement shall have been executed and delivered by the holders of a majority of
the outstanding voting stock of the Merger Party and Parent, (D) a commitment,
in form and substance reasonably satisfactory to the Lenders, shall have been
received by the Merger Party from financing sources to provide an amount of
financing reasonably necessary to consummate such merger and to discharge the
obligations of the Loan Parties in respect of the First Lien Credit Agreement
and the Obligations and (E) each of the foregoing shall be in full force and
effect; or (ii) if the conditions set forth

-33-



--------------------------------------------------------------------------------



 



in clause (i) have not been satisfied, each Lender shall otherwise be satisfied,
in its sole discretion, with the progress toward consummation of a merger with a
Merger Party.
(i) Consent Solicitation. A solicitation by the Borrower of the holders of the
Second Lien Supplemental Notes relating to the cancellation under certain
specified circumstances, or an extension of the maturity, of the Promissory
Notes shall have been consummated and, to the extent the applicable Increment
Date is on or and after March 15, 2008, all amounts due and payable in respect
of the Second Lien Supplemental Notes shall have been paid.
Each Loan Notice submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in this Section 5.02
have been satisfied on and as of the date of the applicable Increment Date.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:
     6.01 Existence, Qualification And Power; Compliance With Laws. Each Loan
Party (a) is duly organized or formed, validly existing and in good standing
under the Laws of the jurisdiction of its incorporation or organization, (b) has
all requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents, if any, to which it is a party and (c) is duly qualified and is
licensed and in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so would not reasonably
be expected to have a Material Adverse Effect.
     6.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or result in or require the creation of any Lien
under, or require any payment to be made under (i) any Contractual Obligation to
which such Person is a party or affecting such Person or the Property of such
Person or any of its Subsidiaries or (ii) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law (including, without limitation,
Regulation U or Regulation X issued by the FRB). Each Loan Party and each
Subsidiary thereof is in compliance with all Contractual Obligations referred to
in clause (b)(i), except to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect.
     6.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of any Loan Document, except for (a) consents,
authorizations, notices and filings described in Schedule 6.03, all of which
have been obtained or made or have the status described in such Schedule 6.03
and (b) filings to perfect the Liens created by the Collateral Documents.
     6.04 Binding Effect. Each Loan Document has been duly executed and
delivered by each Loan Party that is party thereto. Each Loan Document
constitutes a legal, valid and binding obligation of

-34-



--------------------------------------------------------------------------------



 



each Loan Party that is party thereto, enforceable against such Loan Party in
accordance with its terms except as enforceability may be limited by applicable
Debtor Relief Laws and by general equitable principles (whether enforcement is
sought by proceedings in equity or at law).
     6.05 Financial Statements; No Material Adverse Effect.
(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (ii) fairly present in all material respects the
financial condition of the Loan Parties as of the date thereof and their results
of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein.
(b) The unaudited consolidated and consolidating balance sheet of the Loan
Parties dated December 31, 2007, the related consolidated and consolidating
statements of income or operations and the related consolidated statement of
cash flows for the fiscal quarter ended on that date (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and (ii) fairly present in all
material respects the financial condition of the Loan Parties as of the date
thereof and their results of operations for the period covered thereby, subject,
in the case of clauses (i) and (ii), to the absence of footnotes and to normal
year-end audit adjustments.
(c) During the period from December 31, 2007 to and including the Effective
Date, there has been no sale, transfer or other disposition by any Loan Party of
any material part of the business or Property of the Loan Parties, taken as a
whole, (other than the Disposition by the Borrower of property, plant and
equipment associated with its former facility in Pittsburg, California) and no
purchase or other acquisition by any of them of any business or property
(including any Capital Stock of any other Person) material in relation to the
consolidated financial condition of the Loan Parties, taken as a whole, in each
case, which is not reflected in the foregoing financial statements or in the
notes thereto and has not otherwise been disclosed in writing to the Lenders on
or prior to the Effective Date.
(d) All financial statements delivered pursuant to Sections 7.01(a), (b) and
(c) have been prepared in accordance with GAAP (except as may otherwise be
permitted under Sections 7.01(a), (b) and (c)) and present fairly in all
material respects (on the basis disclosed in the footnotes to such financial
statements) the consolidated and consolidating financial condition, results of
operations and cash flows of the Loan Parties as of such date and for such
periods.
(e) Since December 31, 2007, except as and to the extent disclosed by the
Borrower in reports filed with the SEC prior to the Effective Date, there has
been no event or circumstance, either individually or in the aggregate, that has
had or would reasonably be expected to have a Material Adverse Effect.
     6.06 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Loan Parties after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or against any
of its properties or revenues that (a) purport to affect or pertain to any of
the Loan Documents, or any of the transactions contemplated thereby or
(b) either individually or in the aggregate, if determined adversely, would
reasonably be expected to have a Material Adverse Effect.
     6.07 No Default. No Loan Party is in default under or with respect to any
Contractual Obligation that would, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by the Loan Documents.

-35-



--------------------------------------------------------------------------------



 



     6.08 Ownership Of Property; Liens. Each Loan Party has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
Property necessary or used in the ordinary conduct of its business, except for
such defects in title as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. None of the Property of any Loan
Party is subject to any Liens other than Permitted Liens.
     6.09 Environmental Compliance. Except in each case as where the existence
and/or occurrence of any of the following would not reasonably be expected to
have a Material Adverse Effect:
(a) Each of the Real Properties and all operations at the Real Properties are in
compliance with all applicable Environmental Laws, and there is no violation of
any Environmental Law with respect to the Real Properties or the Businesses.
(b) None of the Real Properties contains, or to the knowledge of the Responsible
Officers of the Loan Parties has previously contained, any Hazardous Materials
at, on or under the Real Properties in amounts or concentrations that constitute
or constituted a violation of, or could give rise to liability under,
Environmental Laws.
(c) No Loan Party has received any written notice of, or inquiry from any
Governmental Authority regarding, any violation, alleged violation,
non-compliance, liability or potential liability regarding environmental matters
or compliance with Environmental Laws with regard to any of the Real Properties
or the Businesses, except for such notice or inquiry that has been fully and
finally adjudicated, withdrawn, settled or otherwise resolved; nor does any
Responsible Officer of any Loan Party have knowledge or reason to believe that
any such notice will be received or is being threatened.
(d) Hazardous Materials have not been transported or disposed of from the Real
Properties, or generated, treated, stored or disposed of at, on or under any of
the Real Properties or any other location, in each case by or on behalf of any
Loan Party in violation of, or in a manner that could give rise to liability
under, any applicable Environmental Law.
(e) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Responsible Officers of the Loan Parties,
threatened, under any Environmental Law to which any Loan Party is or will be
named as a party, nor are there any consent decrees or other decrees, consent
orders, administrative orders or other orders, or other administrative or
judicial requirements outstanding under any Environmental Law with respect to
the Loan Parties, the Real Properties or the Businesses.
(f) During any Loan Party’s period of ownership or lease (with respect to real
Property previously owned or operated by any Loan Party) or, to the knowledge of
the Responsible Officers of the Loan Parties, at any time (with respect to real
Property currently owned or operated by any Loan Party), there has been no
release, or threat of release, of Hazardous Materials at or from the Real
Properties, or arising from or related to the operations (including, without
limitation, disposal) of any Loan Party in connection with the Real Properties
or otherwise in connection with the Businesses, in violation of or in amounts or
in a manner that could give rise to liability under Environmental Laws.
     6.10 Insurance. All of the tangible Property of the Borrower and its
Subsidiaries is insured with financially sound and reputable insurance companies
that are not Affiliates of the Loan Parties, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar Property in localities where
the Loan Parties operate. The present insurance coverage of the Loan Parties is
outlined as to carrier, policy number, expiration date, type and amount on
Schedule 6.10.

-36-



--------------------------------------------------------------------------------



 



     6.11 Taxes. The Loan Parties have filed all Federal income tax returns and
all other material Federal, state and other tax returns and reports required to
be filed, and have paid all Federal income taxes and all other material Federal,
state and other taxes, assessments, fees and other governmental charges levied
or imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP. There is no proposed tax assessment against
the Borrower or any Subsidiary that would, if made, have a Material Adverse
Effect. No Loan Party is party to any tax sharing agreement other than the Tax
Sharing Agreement.
     6.12 ERISA Compliance. Except as specifically disclosed in Schedule 6.12:
(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code, the PBA and other federal, provincial or state
Laws. Each Plan which is intended to qualify under Section 401(a) of the Code
has received a favorable determination letter from the IRS and, to the best
knowledge of the Loan Parties, nothing has occurred which would cause the loss
of such qualification. The Borrower and each ERISA Affiliate have made all
required contributions to any Plan when due, and no application for a funding
waiver or an extension of any amortization period has been made with respect to
any Plan.
(b) There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan which has resulted or would reasonably be expected to
result in a Material Adverse Effect. There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan which
has resulted or would reasonably be expected to result in a Material Adverse
Effect.
(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) the
Unfunded Pension Liability of all Pension Plans does not exceed $40,000,000 in
the aggregate; (iii) neither the Borrower nor any ERISA Affiliate has incurred,
or reasonably expects to incur, any liability under Title IV of ERISA with
respect to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA) that would not reasonably be expected to have a Material
Adverse Effect; (iv) neither the Borrower nor any ERISA Affiliate has incurred,
or reasonably expects to incur, any material liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA that would reasonably be expected to have a Material Adverse Effect; and
(vi) no Lien has arisen, choate or inchoate, in respect of the Loan Parties or
any of their Property in connection with any Plan (save for contribution amounts
not yet due).
     6.13 Capital Structure/Subsidiaries.
(a) Capital Structure/Subsidiaries. The corporate capital and ownership
structure of the Loan Parties, as of September 26, 2006, is as described in
Schedule 6.13(a). Set forth on Schedule 6.13(b) is a complete and accurate list,
as of September 26, 2006, with respect to each of the Loan Parties of
(i) jurisdiction of organization, (ii) number of shares of each class of Capital
Stock outstanding, (iii) number and percentage of outstanding shares of each
class owned (directly or indirectly) by the Loan Parties and (iv) number and
effect, if exercised, of all outstanding options, warrants, rights of conversion
or purchase and all other similar rights with respect thereto as of
September 26, 2006. The outstanding Capital Stock of all such Persons is validly
issued, fully paid and non-assessable and is owned by the Loan Parties, directly
or indirectly, in the manner set forth on Schedule 6.13(b), free and clear of
all Liens (other than those arising under or contemplated in connection with the
Loan Documents). Other than as set forth in Schedule 6.13(b), none of the Loan
Parties has outstanding any securities convertible into or exchangeable for its

-37-



--------------------------------------------------------------------------------



 



Capital Stock nor does any such Person have outstanding any rights to subscribe
for or to purchase or any options for the purchase of, or any agreements
providing for the issuance (contingent or otherwise) of, or any calls,
commitments, or claims of any character relating to its Capital Stock.
     6.14 Margin Regulations; Investment Company Act; Public Utility Holding
Company Act.
(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.
(b) None of the Loan Parties (i) is a “holding company,” or a “subsidiary
company” of a “holding company,” or an “affiliate” of a “holding company” or of
a “subsidiary company” of a “holding company,” within the meaning of the Public
Utility Holding Company Act of 1935, (ii) is or is required to be registered as
an “investment company” under the Investment Company Act of 1940 or (iii) is
subject to regulation under any other Law which limits its ability to incur
Indebtedness.
     6.15 Disclosure. Each Loan Party has disclosed to the Administrative Agent
and the Lenders all agreements, instruments and corporate or other restrictions
to which it is subject, and all other matters known to it, that, individually or
in the aggregate, would reasonably be expected to result in a Material Adverse
Effect. No report, financial statement, certificate or other written information
(a) prepared by or at the request of any Loan Party or (b) to such Loan Party’s
knowledge, otherwise furnished by or on behalf of such Loan Party in each case
to the Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document pursuant to a provision of any Loan Document or
pursuant to a specific request from the Administrative Agent (or any Lender
through the Administrative Agent) in accordance with the Loan Documents (in each
case, as modified or supplemented by other information so furnished), when taken
as a whole, contains any misstatement of material fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that (i) with
respect to projected financial information, the Loan Parties represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time and (ii) with respect to reports, financial
statements, certificates and other information that was not prepared at the
request of any Loan Party, the Loan Parties represent only that they are not
aware that such materials contain any material misstatements of fact or material
omissions.
     6.16 Compliance With Laws. Each Loan Party is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its Properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.
     6.17 Intellectual Property. Each Loan Party owns, or has the legal right to
use, all material trademarks, service marks, trade names, trade dress, patents,
copyrights, technology, know-how and processes (the “Intellectual Property”)
reasonably necessary for each of them to conduct its business as currently
conducted. Set forth on Schedule 6.17 is a list of all Intellectual Property
registered or pending registration with the United States Copyright Office or
the United States Patent and Trademark Office and owned by each Loan Party or
that any Loan Party has the exclusive right to use. Except as set forth on
Schedule 6.17, no written claim has been received by any Loan Party and
currently is pending by any Person challenging the use of, or the validity or
effectiveness of, the Intellectual Property owned by such Loan Party under
applicable Law, nor does any Loan Party know of any such claim, and, to the

-38-



--------------------------------------------------------------------------------



 



knowledge of the Responsible Officers of the Loan Parties, the use of the
Intellectual Property by any Loan Party or the granting of a right or a license
in respect of the Intellectual Property from any Loan Party does not infringe on
the rights of any Person, except for such claims and infringements that, in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
As of the Effective Date, none of the Intellectual Property used by the Loan
Parties is subject to any exclusive licensing agreement or similar arrangement
except as set forth on Schedule 6.17.
     6.18 Collateral Documents; Nature Of Obligations.
(a) The provisions of the Collateral Documents are effective to create in favor
of the Administrative Agent for the benefit of the Lenders and any other secured
parties identified therein, a legal, valid and enforceable first priority
(subject to Permitted Liens) security interest in all right, title and interest
of the Loan Parties in the Bridge Facility Collateral described therein and all
proceeds thereof. Except for filings completed prior to the Effective Date and
as contemplated by this Agreement and the Bridge Facility Collateral Documents,
no filing or other action will be necessary to perfect or protect such security
interest.
(b) Solely for purposes of establishing the rights of the Lenders vis-à-vis the
Senior Lender in respect of matters that are the subject of the Bridge Facility
Intercreditor Agreement, the Obligations constitute “Bridge Lender Claims” (as
defined in the Bridge Facility Intercreditor Agreement).
     6.19 Investments. None of the Loan Parties holds any Investments other than
Permitted Investments.
     6.20 Business Locations. Set forth on Schedule 6.20(a) is a list of all
Real Properties located in the United States that are owned or leased by the
Loan Parties as of the Effective Date. Set forth on Schedule 6.20(b) is a list
of all locations where any tangible personal Property of a Loan Party is located
as of the Effective Date. Set forth on Schedule 6.20(c) is the chief executive
office, jurisdiction of incorporation or formation and principal place of
business of each Loan Party as of the Effective Date.
     6.21 Brokers’ Fees. No Loan Party has any obligation to any Person in
respect of any finder’s, broker’s, investment banking or other similar fee in
connection with any of the transactions contemplated under the Loan Documents.
     6.22 Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans covering the employees of a Loan Party as of the Effective
Date except as forth on Schedule 6.22, and none of the Loan Parties has suffered
any strikes, walkouts, work stoppages or other material labor difficulty within
the last five years.
     6.23 Representations And Warranties From Other Loan Documents. Each of the
representations and warranties made by any of the Loan Parties in any of the
other Loan Documents is true and correct in all material respects.
ARTICLE VII
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall not be Fully Satisfied, each Loan Party shall:
     7.01 Financial Statements. Deliver to the Administrative Agent and each
Lender, in form

-39-



--------------------------------------------------------------------------------



 



and detail satisfactory to the Administrative Agent and the Required Lenders:
(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Loan Parties, (i) a consolidated balance sheet of the Loan
Parties as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and an opinion of independent
certified public accountants of recognized national standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and applicable Securities Laws and shall not be subject to any “going
concern” or like qualification or exception or contain any qualification arising
out of the scope of the audit or contain explanatory language that questions the
ability of the Loan Parties to continue as a going concern and (ii) a
consolidating income statement of the Loan Parties as at the end of such fiscal
year, setting forth in comparative form the figures for the previous fiscal
year, all in reasonable detail and certified by the chief executive officer or
the chief financial officer of the Borrower as fairly presenting the financial
condition of the Loan Parties in accordance with GAAP;
(b) as soon as available, but in any event within 45 days after the end of each
fiscal quarter of each fiscal year of the Parent, a consolidated and
consolidating balance sheet of the Loan Parties as at the end of such fiscal
quarter, and the related consolidated and consolidating statements of income or
operations and a consolidated statement of cash flows for such fiscal quarter
and for the portion of the Loan Parties’ fiscal year then ended, setting forth
in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year (other than balance sheet information), all in reasonable
detail, such statements to be certified by the chief executive officer or the
chief financial officer of the Borrower as fairly presenting the financial
condition, results of operations and cash flows of the Loan Parties in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes and such consolidating statements to be certified by the
chief executive officer or the chief financial officer of the Borrower to the
effect that such statements are fairly stated in all material respects when
considered in relation to the consolidated financial statements of the Loan
Parties; and
(c) as soon as available, but in any event within 30 days after the end of each
calendar month (or 45 days in the case of any month that is also the last month
of a fiscal quarter), a consolidated and consolidating balance sheet of the Loan
Parties as at the end of such fiscal month, and the related consolidated and
consolidating statements of income or operations and a consolidated statement of
cash flows for such fiscal month and for the portion of the Loan Parties’ fiscal
year then ended, setting forth in each case in comparative form the figures for
the corresponding calendar month of the previous fiscal year and the
corresponding portion of the previous fiscal year (other than balance sheet
information), all in reasonable detail, such statements to be certified by the
chief executive officer or the chief financial officer of the Borrower as fairly
presenting the financial condition, results of operations and cash flows of the
Loan Parties in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes and such consolidating statements to be
certified by the chief executive officer or the chief financial officer of the
Borrower to the effect that such statements are fairly stated in all material
respects when considered in relation to the consolidated financial statements of
the Loan Parties. Any consolidating balance sheet or consolidating statement of
income or operations furnished under this Section 7.01 shall show unconsolidated
information for the Parent, on the one hand, and the Borrower and its
consolidated subsidiaries on the other hand, and shall not need to show
separately consolidating information for the Borrower and any of its
consolidated subsidiaries.
As to any information contained in materials furnished pursuant to
Section 7.02(g), the Loan Parties shall not be separately required to furnish
such information under clause (a) or (b) above, but the foregoing

-40-



--------------------------------------------------------------------------------



 



shall not be in derogation of the obligation of the Loan Parties to furnish the
information and materials described in clauses (a) and (b) above at the times
specified therein.
     7.02 Certificates; Other Information. Deliver to the Administrative Agent
(for delivery to each Lender), in form and detail satisfactory to the
Administrative Agent and the Required Lenders:
(a) concurrently with the delivery of the financial statements referred to in
Section 7.01(a), a certificate of its independent certified public accountants
stating that in making the examination necessary therefor no knowledge was
obtained of any Default under the financial covenants set forth in Sections 8.11
and 8.12 or, if any such Default shall exist, stating the nature and status of
such event;
(b) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a duly completed copy of the Compliance Certificate
delivered to the First Lien Agent if such delivery is then required by the First
Lien Credit Agreement;
(c) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a), (b) and (c), a management report setting forth in comparative
form (on a consolidated basis) the corresponding figures from the most recent
budget for the current fiscal year delivered pursuant to Section 7.02(d);
(d) as soon as available and in no event later than 45 days after the end of
each fiscal year of the Loan Parties, beginning with the fiscal year ending
March 31, 2008, an annual budget of the Loan Parties containing projected
consolidated financial statements and a consolidating income statement of the
Loan Parties by business segment, in each case for the next fiscal year;
(e) within 100 days after the end of each fiscal year of the Loan Parties
(commencing with the fiscal year ending March 31, 2008), a certificate
containing information regarding (i) the calculation of Consolidated Excess Cash
Flow (which the Borrower shall use reasonable efforts to deliver prior to the
date any related prepayment is required) and (ii) the amount of all Dispositions
(other than Excluded Dispositions), Involuntary Dispositions, Debt Issuances and
Equity Issuances (other than Equity Issuance to directors, officers and
employees) that occurred during the prior fiscal year;
(f) promptly upon receipt by a Loan Party of any detailed written report,
“management letters” or other written recommendation submitted by independent
accountants to such Loan Party in connection with any annual audit or special
audit of the books of any Loan Party (in each case citing a material weakness in
the internal controls of any Loan Party), notice of receipt thereof, and a copy
of each such written report or “management letter” unless (i) such Loan Party
has been informed by such independent accountants that delivery thereof to the
Administrative Agent or the Lenders is not permitted by generally applicable
policies of such independent accountants, and (ii) such information is not being
delivered to any other lenders or creditors of any Loan Party; Loan Party, or
any audit of any of them; promptly, and in any event within five Business Days
after receipt thereof by any Loan Party or any Subsidiary thereof, copies of
each notice or other correspondence received from the SEC (or comparable agency
in any applicable non-U.S. jurisdiction) concerning any investigation or other
inquiry by such agency regarding financial or other operational results of any
Loan Party;
(g) promptly after the same are available, (i) copies of each annual report,
proxy or financial statement or other material report generally sent to the
stockholders of any Loan Party, and copies of all annual, regular, periodic and
special reports and registration statements which any Loan Party may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, (ii) copies of each annual report, financial statement or
other material report or other material communication to a holder of any
Indebtedness in an outstanding principal amount exceeding $5,000,000 by any Loan
Party in its capacity as such a holder and not otherwise required to be
delivered to the Administrative

-41-



--------------------------------------------------------------------------------



 



Agent pursuant hereto and (iii) upon the request of the Administrative Agent,
all reports and written information to and from the United States Environmental
Protection Agency, or any state or local agency responsible for environmental
matters, the United States Occupational Health and Safety Administration, or any
state or local agency responsible for health and safety matters, or any
successor agencies or authorities concerning environmental, health or safety
matters;
(h) Intentionally Omitted;
(i) promptly, such additional information regarding the business, financial or
corporate affairs of any Loan Party, or compliance with the terms of the Loan
Documents, as the Administrative Agent (or any Lender through the Administrative
Agent) may from time to time reasonably request;
(j) Intentionally Omitted;
(k) Intentionally Omitted; and
(l) concurrently with the delivery thereof to the First Lien Agent, a copy of
the certificate required to be delivered pursuant to Section 7.02(1) of the
First Lien Credit Agreement for each Business Day beginning as of February 15,
2008, deliver to the Administrative Agent a certificate, in form, detail and
substance reasonably satisfactory to the Administrative Agent, signed by the
chief financial officer or the vice president and assistant treasurer of the
Borrower, calculating the Total Availability for the immediately preceeding
Business Day.
Documents required to be delivered pursuant to Section 7.01(a), (b) or (c) may,
but are not required to, be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Loan Parties post
such documents, or provides a link thereto, on the Loan Parties’ website on the
Internet at the website address listed on the Administrative Agent’s signature
page hereto; or (ii) on which such documents are posted on the Loan Parties’
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Loan
Parties shall deliver paper copies of such documents to the Administrative Agent
or any Lender that requests the Loan Parties to deliver such paper copies until
a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (ii) the Loan Parties shall notify the
Administrative Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Loan Parties
shall be required to provide paper copies of the Compliance Certificates
required by Section 7.02(b) to the Administrative Agent and each of the Lenders.
Except for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Loan Parties with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.
The Loan Parties hereby acknowledge that (a) the Administrative Agent may make
available to the Lenders materials and/or information provided by or on behalf
of the Loan Parties hereunder (collectively, “Loan Party Materials”) by posting
the Loan Party Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to any of the Loan Parties or their securities) (each, a “Public Lender”). The
Loan Parties hereby agree that (w) all Loan Party Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked

-42-



--------------------------------------------------------------------------------



 



“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Loan Party Materials
“PUBLIC,” the Loan Parties shall be deemed to have authorized the Administrative
Agent, and the Lenders to treat such Loan Party Materials as not containing any
material non-public information with respect to the Borrower or its securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Loan Party Materials constitute Information,
they shall be treated as set forth in Section 11.07); (y) all Loan Party
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Investor;” and (z) the Administrative Agent
shall be entitled to treat any Loan Party Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor.” Notwithstanding the foregoing, the Loan Parties shall be
under no obligation to mark any Loan Party Materials “PUBLIC.”
     7.03 Notices And Information.
(a) Promptly notify the Administrative Agent (who shall notify the other
Lenders) of the occurrence of any Default and the nature thereof.
(b) Promptly notify the Administrative Agent (who shall notify the other
Lenders) of any matter that has resulted or would reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of any Loan Party; (ii) any
dispute, litigation, investigation, proceeding or suspension between any Loan
Party and any Governmental Authority; or (iii) the commencement of, or any
material development in, any material litigation or proceeding affecting any
Loan Party, including pursuant to any applicable Environmental Laws.
(c) Promptly notify the Administrative Agent (who shall notify the other
Lenders) of the occurrence of any ERISA Event.
(d) Promptly notify the Administrative Agent (who shall notify the other
Lenders) of any material change in accounting policies or financial reporting
practices by any Loan Party.
(e) Upon the reasonable written request of the Administrative Agent following
the occurrence of any event or the discovery of any condition which the
Administrative Agent or the Required Lenders reasonably believe has caused (or
could be reasonably expected to cause) the representations and warranties set
forth in Section 6.09 to be untrue in any material respect, the Loan Parties
will furnish or cause to be furnished to the Administrative Agent, at the Loan
Parties’ expense, a report of an environmental assessment of reasonable scope,
form and depth, (including, where appropriate, invasive soil or groundwater
sampling) by a consultant reasonably acceptable to the Administrative Agent as
to the nature and extent of the presence of any Hazardous Materials on any Real
Properties and as to the compliance by any Loan Party with Environmental Laws at
such Real Properties. If the Loan Parties fail to deliver such an environmental
report within seventy-five (75) days after receipt of such written request then
the Administrative Agent may arrange for same, and the Loan Parties hereby grant
to the Administrative Agent and its representatives access to the Real
Properties to reasonably undertake such an assessment (including, where
appropriate, invasive soil or groundwater sampling). The reasonable cost of any
assessment arranged for by the Administrative Agent pursuant to this provision
will be payable by the Loan Parties on demand and added to the obligations
secured by the Collateral Documents.
(f) At the time of delivery of the financial statements and reports provided for
in Section 7.01(a), deliver to the Administrative Agent a report signed by an
Responsible Officer of the Borrower setting forth (i) a list of registration
numbers for all patents, trademarks, service marks, trade names and copyrights
awarded to any Loan Party since the last day of the immediately preceding fiscal
year and (ii) a list of all patent applications, trademark applications, service
mark applications, trade name applications

-43-



--------------------------------------------------------------------------------



 



and copyright applications submitted by any Loan Party since the last day of the
immediately preceding fiscal year and the status of each such application, all
in such form as shall be reasonably satisfactory to the Administrative Agent.
Each notice pursuant to this Section 7.03(a) through (e) shall be accompanied by
a statement of a Responsible Officer of the Borrower setting forth details of
the occurrence referred to therein and stating what action the Borrower has
taken and proposes to take with respect thereto. Each notice pursuant to
Section 7.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.
     7.04 Payment Of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all material Tax
liabilities, assessments and governmental charges or levies upon it or any of
its Property, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the applicable Loan Party; (b) all lawful claims which,
if unpaid, would by law become a Lien upon any material portion of its Property;
and (c) all material Indebtedness, as and when due and payable, but subject to
any subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.
     7.05 Preservation Of Existence, Etc.
(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 8.04 or 8.05;
(b) take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business; and
(c) preserve or renew all of its material registered copyrights, patents,
trademarks, trade names and service marks, except, in the case of clauses
(b) and (c), where the failure to do so could not reasonably be expected to have
a Material Adverse Affect.
     7.06 Maintenance Of Properties.
(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear and Involuntary Dispositions excepted;
(b) make all necessary repairs thereto and renewals and replacements thereof;
and
(c) use the standard of care typical in the industry in the operation and
maintenance of its facilities.
     7.07 Maintenance Of Insurance.
(a) Maintain in full force and effect insurance (including worker’s compensation
insurance, liability insurance, property insurance and business interruption
insurance) in such amounts, covering such risks and liabilities and with such
deductibles or self-insurance retentions as are in accordance with normal
industry practice. The Administrative Agent shall be named as additional insured
(in the case of liability insurance) or loss payee or mortgagee, as its interest
may appear (in the case of hazard insurance), with respect to any such insurance
providing coverage in respect of any Bridge Facility Collateral, and each
provider of any such insurance shall agree, by endorsement upon the policy or
policies issued by it or by independent instruments furnished to the
Administrative Agent, that it will give the Administrative Agent

-44-



--------------------------------------------------------------------------------



 



thirty (30) days prior written notice before any such policy or policies shall
lapse, be canceled or be terminated.
(b) In the event that the Loan Parties receive Net Cash Proceeds on account of
any Involuntary Disposition, the Loan Parties shall, within 270 days following
the receipt thereof, apply (or cause to be applied) an amount equal to such Net
Cash Proceeds to (i) repair or replace the Property subject to such Involuntary
Disposition or (ii) prepay the Loans in accordance with the terms of
Section 2.04(b)(iii)(B); provided, however, that such Person shall not undertake
to repair or replace such Property unless no Default exists at such time. All
insurance proceeds shall be subject to the security interest of the
Administrative Agent (for the ratable benefit of the Lenders) under the
Collateral Documents.
     7.08 Compliance With Laws And Material Contractual Obligations. Comply with
the requirements of all Laws, all Contractual Obligations, and all orders,
writs, injunctions and decrees applicable to it or to its business or Property,
except in such instances in which the failure to comply therewith would not
reasonably be expected to have a Material Adverse Effect.
     7.09 Books And Records.
(a) Maintain proper books of record and account, in which full, true and correct
in all material respects entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of the Loan Party; and
(b) Maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Loan Party.
     7.10 Inspection Rights. Permit representatives and independent contractors
of the Administrative Agent or the Lenders to visit and inspect any of its
Properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and (so long as an officer of the
Borrower is given an opportunity to be present) independent public accountants,
all at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon at least two
Business Days advance notice to the Borrower.
     7.11 Use Of Proceeds. Use the proceeds of the Loans for general corporate
purposes not in contravention of any Law or of any Loan Document.
     7.12 Additional Guarantors. Notify the Administrative Agent at the time
that any Person becomes a Subsidiary of the Borrower after the Effective Date,
and promptly thereafter (and in any event within 30 days), cause such Person to
(i) become a Guarantor by executing and delivering to the Administrative Agent a
Joinder Agreement, and (ii) deliver to the Administrative Agent items of the
types referred to for each of the initial Loan Parties pursuant to Section 5.01,
all in form, content and scope reasonably satisfactory to the Administrative
Agent.
     7.13 Pledged Assets.
(a) Intentionally Omitted.
(b) Other Assets. (i) Cause all of the owned and leased personal Property other
than Excluded Property of each Loan Party to be subject at all times to first
priority (except in the case of Property subject to a Lien of the type described
in Section 8.01(i)), perfected and Liens in favor of the Administrative Agent to
secure the Obligations pursuant to the terms and conditions of the Collateral

-45-



--------------------------------------------------------------------------------



 



Documents or, with respect to any such Property acquired subsequent to the
Effective Date, such other additional security documents as the Administrative
Agent shall reasonably request, subject in any case to Permitted Liens and
(ii) deliver such other documentation as the Administrative Agent may reasonably
request in connection with the foregoing, including, without limitation,
appropriate UCC-1 financing statements, certified resolutions and other
organizational and authorizing documents of such Person, favorable opinions of
counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to
above and the perfection of the Administrative Agent’s Liens thereunder) and
other items of the types required to be delivered pursuant to Section 5.01(c),
all in form, content and scope reasonably satisfactory to the Administrative
Agent.
     7.14 Deposit And Investment Accounts.
(a) Cause all cash, Cash Equivalents and investment property to be held in
deposit accounts or securities accounts subject to control agreements providing
the First Lien Agent with the right to direct the disposition of funds upon an
Event of Default and otherwise in form and substance satisfactory to the
Administrative Agent; provided that the Loan Parties will not be required to
obtain such agreements to the extent not required under the First Lien Credit
Agreement.
(b) To the extent that, as the close of business on any Business Day, the Loan
Parties have on deposit in any one or more deposit accounts that are not subject
to a control agreements in favor of the First Lien Agent cash balances in excess
of $1,000,000 in the aggregate (determined after deduction of unpresented checks
in accordance with GAAP), transfer such excess cash to a deposit account that is
subject to a control agreement in favor of the First Lien Agent by the close of
business on the following Business Day.
     7.15 Post-Closing Matters. To the extent not delivered on the Effective
Date, on or before five Business Days thereafter, or such later day as the
Administrative Agent shall determine in its discretion, deliver all documents or
take all actions described in Schedule 7.15.
ARTICLE VIII
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall not be Fully Satisfied, no Loan Party shall, directly
or indirectly:
     8.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of
its Property or revenues, whether now owned or hereafter acquired, other than
the following:
(a) Liens in favor of the Administrative Agent arising pursuant to the Loan
Documents;
(b) Liens in favor of the First Lien Agent and the trustee under the Second Lien
Indenture and other Liens existing on the date hereof to the extent permitted by
the First Lien Credit Agreement and any renewals or extensions thereof, provided
that (i) the Property covered thereby is not changed, (ii) the amount secured or
benefited thereby is not increased, (iii) the direct or any contingent obligor
with respect thereto is not changed, and (iv) any renewal or extension of the
obligations secured or benefited thereby is permitted by Section 8.03(b);
(c) Liens (other than Liens imposed under ERISA) for Taxes, assessments or
governmental charges, levies or other similar amounts (i) that are not yet due,
(ii) which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on

-46-



--------------------------------------------------------------------------------



 



the books of the applicable Person in accordance with GAAP, or (iii) with
respect to which the applicable Loan Party has made adequate payment with
respect to the underlying obligation to release such Lien and is awaiting
release of such Lien;
(d) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and suppliers and other Liens imposed by law or pursuant to
customary reservations or retentions of title arising in the ordinary course of
business, provided that such Liens secure only amounts not yet due and payable
or, if due and payable, are unfiled and no other action has been taken to
enforce the same or are being contested in good faith by appropriate proceedings
for which adequate reserves determined in accordance with GAAP have been
established;
(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case incurred
in the ordinary course of business;
(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real Property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the Property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 9.01(h);
(i) Liens securing Indebtedness permitted under Section 8.03(e); provided that
(i) such Liens do not at any time encumber any Property other than the Property
financed by such Indebtedness, (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the Property being
acquired on the date of acquisition and (iii) such Liens attach to such Property
concurrently with or within 90 days after the acquisition thereof;
(j) leases or subleases granted to others not interfering in any material
respect with the business of any Loan Party;
(k) any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;
(l) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
(m) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 8.02;
(n) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;
(o) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;

-47-



--------------------------------------------------------------------------------



 



(p) Liens of sellers of goods to the Borrower and any of its Subsidiaries
arising under Article 2 of the Uniform Commercial Code or similar provisions of
applicable law in the ordinary course of business, covering only the goods sold
and securing only the unpaid purchase price for such goods and related expenses;
(q) Liens securing Indebtedness evidenced by the Second Lien Notes and the
Second Lien Indenture provided that such Indebtedness is permitted pursuant to
Section 8.03(b) and such Liens, to the extent relating to Bridge Facility
Collateral, are subordinated to the Liens in favor of the Administrative Agent
(securing the Obligations);
(r) other Liens, granted or arising prior to February 14, 2008, securing
liabilities not exceeding $1,000,000 in the aggregate;
(s) Liens in favor of Finco or the Receivables Financier created or deemed to
exist in connection with the Permitted Receivables Financing (including any
related filings of any UCC financing statements) but only to the extent that
such Lien relates to the applicable Transferred Assets actually sold,
contributed, transferred or otherwise conveyed by the Borrower or Finco pursuant
to and in connection with the Permitted Receivables Financing; and
(t) Liens securing Indebtedness evidenced by the Second Lien Notes, the Second
Lien Supplemental Notes and the Second Lien Indenture, provided that such Liens
are, to the extent relating to Bridge Facility Collateral, subordinated to the
Liens in favor of the Administrative Agent (securing the Obligations).
     8.02 Investments. Make any Investments, except:
(a) Investments held by the Borrower or any Subsidiary of the Borrower in the
form of Cash Equivalents;
(b) Investments existing as of the Effective Date;
(c) Investments consisting of advances or loans to directors, officers,
employees, agents, customers or suppliers in an aggregate principal amount
(including Investments of such type set forth in Schedule 8.02) not to exceed
$1,000,000 at any time outstanding; provided that all such advances must be in
compliance with applicable Laws, including, but not limited to, the
Sarbanes-Oxley Act of 2002.
(d) Investments in any Loan Party other than the Parent, provided that any such
Investment that is made in the form of a loan shall be evidenced by a promissory
note that shall be delivered to the Administrative Agent and pledged as Bridge
Facility Collateral;
(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(f) Guarantees constituting Indebtedness permitted by Section 8.03 (other than
Section 8.03(c)), to the extent such Guarantees also constitute Investments;
(g) prior to June 6, 2005, loans by the Borrower to Digiscope LLC in an
aggregate principal amount not to exceed $100,000;

-48-



--------------------------------------------------------------------------------



 



(h) Investments by the Borrower in the Parent to enable the Parent to make
Restricted Payments permitted pursuant to Sections 8.06 (c), 8.06 (d), 8.06(e)
or 8.06(g);
(i) other Investments by the Borrower and its Subsidiaries not to exceed an
aggregate amount of (i) $500,000 during any fiscal year and (ii) $2,000,000 less
the amount of Restricted Payments made pursuant to Section 8.06(f) during the
term of this Agreement;
(j) contributions of capital to Immaterial Subsidiaries provided such
Subsidiaries use such contributions to simultaneously pay off accumulated
intercompany debt of such Immaterial Subsidiaries to the Borrower or the Parent
existing on the Effective Date and described on Schedule 8.02;
(k) to the extent constituting Investments, purchases of equipment by the
Borrower to be owned by the Borrower but subject to a purchase option in favor
of the customer for whose account such equipment was purchased, with such option
being exercisable at the end of a specified contractual term, entered into in
accordance with past practice and in the ordinary course of business; and
(l) Investments by the Borrower in Finco pursuant to and in connection with the
Permitted Receivables Financing.
     8.03 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
(a) Indebtedness under the Loan Documents;
(b) Indebtedness of the Borrower and its Subsidiaries under the First Lien
Credit Agreement, the Permitted Receivables Financing, the Second Lien Notes
Indenture, the Second Lien Notes and the Second Lien Supplemental Notes and
other Indebtedness outstanding on the Effective Date (and renewals,
refinancings, refundings and extensions thereof; provided that (i) the amount of
such Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing, renewal, refunding or extension and by an amount equal to
any existing commitments unutilized thereunder and (ii) the terms relating to
amortization, maturity, collateral (if any) and subordination (if any), and
other material terms taken as a whole, of any such refinancing, refunding,
renewal or extension Indebtedness, and of any agreement entered into and of any
instrument issued in connection therewith, are no less favorable in any material
respect to the Loan Parties or the Lenders than the terms of any agreement or
instrument governing the Indebtedness being refinanced, refunded, renewed or
extended and the interest rate applicable to any such refinancing, refunding,
renewal or extension of Indebtedness does not exceed a market interest rate (as
determined in good faith by the chief financial officer of the Borrower) as of
the date of such refinancing, refunding, renewal or extension;
(c) Intercompany Debt and Guarantees with respect to Indebtedness, so long as in
each case the related Investment made by the holder of such Indebtedness or by
the provider of such Guarantee, as applicable, is permitted under Section 8.02
(other than Section 8.02(f));
(d) obligations (contingent or otherwise) of the Borrower or any of its
Subsidiaries of the Borrower existing or arising under any Swap Contract,
provided that (i) such obligations are (or were) entered into by such Person in
the ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or Property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view;” and (ii) such Swap Contract does not contain any provision exonerating
the non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

-49-



--------------------------------------------------------------------------------



 



(e) purchase money Indebtedness (including obligations in respect of Capital
Leases or Synthetic Lease Obligations) hereafter incurred by the Borrower or any
of its Subsidiaries to finance the acquisition of Property provided that (i) the
total of all such Indebtedness for all such Persons taken together shall not
exceed an aggregate principal amount of $23,000,000 at any time outstanding;
(ii) such Indebtedness when incurred shall not exceed the purchase price or
value of the Property acquired; and (iii) no such Indebtedness shall be
refinanced for a principal amount in excess of the principal balance outstanding
thereon at the time of such refinancing;
(f) Indebtedness incurred after the Effective Date in connection with the
Sylacauga IRB (and on the same terms and conditions as the related Indebtedness
outstanding thereunder on the Closing) in an aggregate amount not to exceed
$1,000,000;
(g) subordinated Indebtedness owing to any Sponsor, provided that the amount,
terms and condition thereof are satisfactory to the Required Lenders;
(h) Guarantees in an aggregate amount not to exceed $500,000 at any time
outstanding;
(i) other Indebtedness, in an aggregate principal amount not to exceed
$5,000,000, provided that the terms and conditions of such Indebtedness are
satisfactory to the Required Lenders;
(j) obligations of the Borrower in connection with the Permitted Receivables
Financing, to the extent such obligations constitute Indebtedness; and
(k) without duplication, Indebtedness of the Parent in respect of its Guarantees
of the Second Lien Notes and the Second Lien Supplemental Notes.
     8.04 Fundamental Changes. Except in connection with an Excluded
Disposition, merge, dissolve, liquidate, consolidate with or into another
Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person; provided that, notwithstanding
the foregoing provisions of this Section 8.04 but subject to the terms of
Sections 7.12 and 7.13, (a) the Borrower may merge or consolidate with any of
its Subsidiaries provided that the Borrower shall be the continuing or surviving
corporation, (b) any Loan Party other than the Parent or the Borrower may merge
or consolidate with any other Loan Party other than the Parent or the Borrower,
(c) any Subsidiary of the Borrower may merge with any Person that is not a Loan
Party in connection with a Disposition permitted under Section 8.05 and (d) any
Subsidiary of the Borrower may dissolve, liquidate or wind up its affairs at any
time provided that such dissolution, liquidation or winding up, as applicable,
would not reasonably be expected to have a Material Adverse Effect.
     8.05 Dispositions. Make any Disposition other than an Excluded Disposition
unless (a) at least 85% of the consideration received in connection therewith
shall be in cash or Cash Equivalents, such cash or Cash Equivalent payment to be
contemporaneous with consummation of transaction, and the total consideration
received in connection therewith shall be in an amount not less than the fair
market value of the Property disposed of, (b) such transaction is not a Sale and
Leaseback Transaction, (c) such transaction does not involve the sale or other
disposition of a minority equity interest in any Loan Party other than the
Parent, (d) such transaction does not involve a sale or other disposition of
receivables other than receivables owned by or attributable to other Property
concurrently being disposed of in a transaction otherwise permitted under this
Section 8.05, (e) the aggregate net book value of all of the assets sold or
otherwise disposed of in all such transactions during any fiscal year shall not
exceed $5,000,000, (f) the aggregate net book value of all of the assets sold or
otherwise disposed of in all such transactions after the Effective Date shall
not exceed $15,000,000, (g) immediately prior to and after giving effect to such

-50-



--------------------------------------------------------------------------------



 



Disposition, no Default exists and (h) no later than five (5) Business Days
prior to any such Disposition, the Borrower shall have delivered to the
Administrative Agent a certificate of the chief executive officer or the chief
financial officer of the Borrower specifying the anticipated date of such
Disposition, briefly describing the assets to be sold or otherwise disposed of
and setting forth the net book value of such assets, the aggregate consideration
and the Net Cash Proceeds to be received for such assets in connection with such
Disposition.
     8.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:
(a) each Subsidiary of the Borrower may make Restricted Payments (directly or
indirectly) to any Loan Party other than the Parent;
(b) the Borrower and each Subsidiary of the Borrower may declare and make
dividend payments or other distributions payable solely in the Capital Stock of
such Person;
(c) the Borrower may make Restricted Payments to the Parent pursuant to the Tax
Sharing Agreement for its proportionate share of the tax liability of the
affiliated group of corporations that file consolidated federal income tax
returns (or that file state or local income tax returns on a consolidated or
combined basis);
(d) the Borrower may make Restricted Payments to the Parent in an aggregate
amount not to exceed $500,000 during any fiscal year to enable the Parent to
repurchase shares of its Capital Stock held by departing directors, officers and
employees;
(e) the Borrower may make Restricted Payments to the Parent in an aggregate
amount not to exceed $250,000 during any fiscal year to enable the Parent to pay
its general operating expenses;
(f) other Restricted Payments not to exceed an aggregate amount of (i) $500,000
during any fiscal year and (ii) $2,000,000 less the amount of Investments made
pursuant to Section 8.02(i) during the term of this Agreement;
(g) the Borrower may make Restricted Payments to the Parent in amounts necessary
to permit the Parent to (i) make payments in respect of its indemnification
obligations owing to directors, officers or other Persons under the Parent’s
Organization Documents or pursuant to written agreements with any such Person,
or obligations in respect of director and officer insurance (including premiums
therefor) or (ii) satisfy its obligations, or through the Borrower satisfy its
obligations, under any registration rights agreement or (iii) make payments in
respect of indemnification obligations of the Parent in connection with any
issuance by the Parent of shares of its Capital Stock.
     8.07 Change In Nature Of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.
     8.08 Transactions With Affiliates And Insiders. Enter into or permit to
exist any transaction or series of transactions with any officer, director or
Affiliate of such Person other than (a) advances of working capital to any Loan
Party other than the Parent, (b) transfers of cash and assets to any Loan Party
other than the Parent, (c) intercompany transactions expressly permitted by
Section 8.02, Section 8.03, Section 8.04, Section 8.05 or Section 8.06,
(d) transfers of Transferred Assets to Finco pursuant to the Permitted
Receivables Financing and subject to and in compliance with the other terms and
conditions of this Agreement, (e) reasonable compensation, benefits indemnities
and reimbursement

-51-



--------------------------------------------------------------------------------



 



of expenses of officers and directors, (f) except as otherwise specifically
limited in this Agreement, other transactions which are entered into on terms
and conditions substantially as favorable to such Person as would be obtainable
by it in a comparable arms-length transaction with a Person other than an
officer, director or Affiliate, (g) the grant or sale of shares, or options to
purchase shares, of common Capital Stock of the Parent to directors, officers,
and certain other key employees of the Parent and its Subsidiaries, and
(h) other transactions with a value not exceeding (i) $100,000 individually and
(ii) $1,000,000 in the aggregate during the term of this Agreement.
Notwithstanding anything to the contrary in this Agreement and in addition to
the other restrictions contained herein, the Loan Parties shall not enter into
any transaction or series of transactions involving payments or other
contributions of assets to Metalmark Capital LLC (and its Affiliates that are
not portfolio Investments), whether on arms-length terms or otherwise, with a
value exceeding $300,000 per fiscal year in the aggregate.
     8.09 Burdensome Agreements.
(a) Enter into any Contractual Obligation that encumbers or restricts the
ability of any such Person to (i) pay dividends or make any other distributions
to any Loan Party on its Capital Stock or with respect to any other interest or
participation in, or measured by, its profits, (ii) pay any Indebtedness or
other obligation owed to any Loan Party, (iii) make loans or advances to any
Loan Party, (iv) sell, lease or transfer any of its Property to any Loan Party
or (v) act as a Loan Party pursuant to the Loan Documents or any renewals,
refinancings, exchanges, refundings or extension thereof, except (in respect of
any of the matters referred to in clauses (i)-(iv) above) for (A) this Agreement
and the other Loan Documents, (B) any document or instrument governing
Indebtedness incurred pursuant to Section 8.03(e), provided that any such
restriction contained therein relates only to the asset or assets constructed,
acquired or financed in connection therewith, (C) any Permitted Lien or any
document or instrument governing any Permitted Lien, provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien or (D) customary restrictions and conditions contained in
any agreement relating to the sale of any Property permitted under Section 8.05
pending the consummation of such sale.
(b) Enter into any Contractual Obligation that prohibits or otherwise restricts
the existence of any Lien upon any of its Property in favor of the
Administrative Agent (for the benefit of the Lenders) for the purpose of
securing the Obligations, whether now owned or hereafter acquired, or requiring
the grant of any security for any obligation if such Property is given as
security for the Obligations, except (i) any document or instrument governing
Indebtedness incurred pursuant to Section 8.03(e), provided that any such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith, (ii) in connection with any Permitted Lien
(other than pursuant to Section 8.02(b)) or any document or instrument governing
such Permitted Lien, provided that any such restriction contained therein
relates only to the asset or assets subject to such Permitted Lien and
(iii) pursuant to customary restrictions and conditions contained in any
agreement relating to the sale of any Property permitted under Section 8.05,
pending the consummation of such sale.
     8.10 Use Of Proceeds.
Use the proceeds of any Loan, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.
     8.11 First Lien Leverage Ratio. Permit the First Lien Leverage Ratio as of
the last day of any fiscal quarter of the Parent to be greater than the ratio
set forth below opposite such fiscal quarter:

-52-



--------------------------------------------------------------------------------



 



                      March 31   June 30   September 30   December 31
2008
  2.40 to 1.00   2.10 to 1.00   2.10 to 1.00   2.05 to 1.00
Thereafter
  2.00 to 1.00   2.00 to 1.00   2.00 to 1.00   2.00 to 1.00

     8.12 Capital Expenditures.
(a) Permit Consolidated Capital Expenditures less TMC Capital Expenditures for
any fiscal year to exceed $13,000,000 during any fiscal year. To the extent that
any portion of the Consolidated Capital Expenditures limitation (determined
without giving effect to the operation of this sentence and without including
any TMC Capital Expenditures) is not used during any fiscal year, such unused
available amount may be carried forward and used during the next fiscal year
only; provided, however, that with respect to any fiscal year, Consolidated
Capital Expenditures (other than TMC Capital Expenditures) made during such
fiscal year shall be deemed to be made first with respect to the applicable
limitation for such fiscal year and then with respect to any carry-forward from
the preceding fiscal year.
(b) Permit the TMC Capital Expenditures (i) to exceed $2.5 million per any
Single Insert Line TMC Facility, $3.5 million per any Double Insert Line TMC
Facility (excluding any expenditures for any Incremental Insert Line), or
$1.5 million for each Incremental Insert Line, (ii) for fiscal year 2007, to
exceed in the aggregate $6.0 million, (iii) for fiscal year 2008, to exceed in
the aggregate $6 million, (iv) for fiscal year 2009, to exceed in the aggregate
$5 million, or (v) for fiscal year 2010, to exceed in the aggregate $3 million.
To the extent that any portion of the TMC Capital Expenditures limitation
(determined without giving effect to the operation of this sentence) is not used
during any fiscal year, such unused available amount may be carried forward and
used during the next fiscal year only; provided, however, that with respect to
any fiscal year, TMC Capital Expenditures made during such fiscal year shall be
deemed to be made first with respect to the applicable limitation for such
fiscal year and then with respect to any carry-forward from the preceding year.
     8.13 Amendment And Prepayment Of Other Indebtedness.
(a) Amend or modify any of the terms of any Indebtedness of any of the Loan
Parties (other than Indebtedness under the Loan Documents, the First Lien Credit
Agreement or any Permitted Receivables Financing) if such amendment or
modification would add or change any terms in a manner adverse to the Loan
Parties or the Lenders, or shorten the final maturity or average life to
maturity or require any payment to be made sooner than originally scheduled or
increase the interest rate applicable thereto.
(b) make (or give any notice or offer to purchase with respect thereto) any
voluntary, optional or other non-scheduled payment (the “buyout” price at the
end of the term of any Capital Lease or Synthetic Lease being treated hereunder
as scheduled), prepayment, redemption, acquisition for value, refund, refinance
or exchange (including in each instance, without limitation, by depositing money
or securities with a trustee or other Person with respect thereto before due for
the purpose of paying when due) of any Indebtedness of such Loan Party
(including, without limitation, any interest, premium or other amounts owing in
respect thereof), in each case whether or not mandatory, except (i) with respect
to Indebtedness under the Loan Documents, (ii) for refinancings or refundings
permitted by Section 8.03(b), (iii) with respect to Intercompany Debt owed to a
Loan Party, and (iv) for the non-cash retirement of Indebtedness arising from
the Sylacauga IRB Arrangements.
     8.14 Organization Documents; Fiscal Year. Amend, modify or change its
Organization Documents in a manner adverse to the rights of the Lenders or
change its fiscal year.
     8.15 Ownership Of Subsidiaries; Limitations On Parent. Notwithstanding any
other provisions of this Agreement to the contrary:

-53-



--------------------------------------------------------------------------------



 



(a) (i) Permit any Person (other than the Borrower or any of its Subsidiaries)
to own any Capital Stock of any Subsidiary of the Borrower except as a result of
or in connection with a dissolution, merger, consolidation or disposition of a
Subsidiary not prohibited by Section 8.04 or Section 8.05, (ii) permit any
Subsidiary of the Borrower to issue or have outstanding any shares of preferred
Capital Stock or (iii) permit, create, incur, assume or suffer to exist any Lien
on any Capital Stock of any Subsidiary of the Borrower, except for Permitted
Liens.
(b) Permit the Parent to (i) hold any assets or have any liabilities other than
(A) the Capital Stock of the Borrower, (B) the liabilities under the Loan
Documents and its Guarantee of the Borrower’s obligations under the Second Lien
Indenture, (C) tax liabilities in the ordinary course of business,
(D) corporate, administrative and operating expenses in the ordinary course of
business or (E) intercompany payables and receivables in connection with the Tax
Sharing Agreement and employee stock compensation plans or (ii) engage in any
business other than (A) owning the Capital Stock of the Borrower and activities
incidental or related thereto, (B) acting as a Guarantor hereunder and pledging
its assets to the Administrative Agent, for the benefit of the Lenders, pursuant
to the Collateral Documents to which it is a party and (C) Guaranteeing the
Borrower’s obligations under the Second Lien Indenture and pledging its assets
to the trustee thereunder, for the benefit of the holders of the Second Lien
Notes and the Second Lien Supplemental Notes.
     8.16 Sale Leasebacks. Enter into any Sale and Leaseback Transaction.
     8.17 Operating Lease Obligations. Enter into, assume or permit to exist any
obligations for the payment of rental under Operating Leases which in the
aggregate for all such Loan Parties would exceed $7,000,000 in any fiscal year.
     8.18 No Foreign Subsidiaries. Create, acquire or permit to exist any
Subsidiary that is not organized under the laws of a political subdivision of
the United States.
     8.19 Covenants With Respect To Immaterial Subsidiaries. Notwithstanding
anything to the contrary contained in this Agreement:
(a) permit any Immaterial Subsidiary to (i) except as permitted by
Section 8.03(b), create, incur, assume or suffer to exist any Indebtedness or
any Lien upon its Property, (ii) make any Investments, (iii) except as permitted
by Section 8.04, merge or consolidate with any Affiliate and (iv) engage in any
business; or
(b) except as permitted by Section 8.02(j), make any Investments in any
Immaterial Subsidiary.
     8.20 Sale Of Transferred Assets. Cause or permit the sale, transfer or
other Disposition of the Transferred Assets to Finco pursuant to the Permitted
Receivables Financing other than as permitted by the First Lien Credit
Agreement.
     8.21 INTENTIONALLY OMITTED.
     8.22 Minimum Total Availability. Permit the Total Availability at any time
from and after February 15, 2008 to be less than the corresponding amounts
indicated for each of the following periods:

-54-



--------------------------------------------------------------------------------



 



      Period   Amount
From February 25 thru March 5, 2008
  $1.5 million
From March 6 thru April 20, 2008
    4.0 million
From April 21 thru May 13, 2008
    3.0 million
From and after May 14, 2008
    4.0 million

ARTICLE IX
EVENTS OF DEFAULT AND REMEDIES
     9.01 Events Of Default. Any of the following shall constitute an Event of
Default:
(a) Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan, or (ii) within three Business Days
after the same becomes due, any interest on any Loan, any fee due hereunder or
any other amount payable hereunder or under any other Loan Document; or
(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Sections 7.02(l), 7.03(a), 7.05, 7.10,
7.11, 7.12, 7.13 or 7.15 or Article VIII; or
(c) Other Defaults. (i) Any Loan Party fails to perform or observe any covenant
or agreement contained in any of Sections 7.01, 7.02(a)-(k), or 7.03(b)-(f) and
such failure continues for 5 Business Days; or
(c) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Loan Party
herein or in any other Loan Document, or in any document or certificate
delivered pursuant hereto or thereto shall be incorrect or misleading in any
material respect when made or deemed made; or
(d) Cross-Default. There shall have occurred (i) any “Event of Default” under
and as defined in the First Lien Credit Agreement that is not waived by the
lenders thereunder, either pursuant to the First Lien Temporary Waivers, the
First Lien Facility Standstill or otherwise or (ii) any breach of or failure to
comply with the conditions to effectiveness of the First Lien Facility
Standstill, (iii) the termination, prior to the expiration date thereof, of the
First Lien Facility Standstill or (iv) any “Event of Default” under and as
defined in the Second Lien Indenture, in each case irrespective of whether the
applicable Indebtedness is accelerated; or
(e) Insolvency Proceedings, Etc. Any Loan Party institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or
(f) Inability to Pay Debts; Attachment. (i) Any Loan Party becomes unable or
admits in writing its inability or fails generally to pay its debts (exclusive
of Intercompany Debt) as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any

-55-



--------------------------------------------------------------------------------



 



material part of the property of any such Person and is not released, vacated or
fully bonded within 30 days after its issue or levy; or
(g) Judgments. There is entered against any Loan Party (i) any one or more final
judgments or orders for the payment of money in an aggregate amount exceeding
the Threshold Amount (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage), or (ii) any one or
more non-monetary final judgments that have, or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and, in either
case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of 10 consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or
(h) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) any Loan Party or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
(i) Invalidity of Loan Documents; Guarantees. (i) Any Loan Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or satisfaction in full of all the Obligations, ceases to be
in full force and effect; or any Loan Party contests in any manner the validity
or enforceability of any Loan Document; or any Loan Party denies that it has any
or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any Loan Document; or (ii) except as the result of
or in connection with a dissolution, merger or disposition of a Subsidiary not
prohibited by Section 8.04 or Section 8.05, the Guaranty given by any Guarantor
hereunder or any provision thereof shall cease to be in full force and effect,
or any Guarantor hereunder or any Person acting by or on behalf of such
Guarantor shall deny or disaffirm such Guarantor’s obligations under its
Guaranty, or any Guarantor shall default in the due performance or observance of
any term, covenant or agreement on its part to be performed or observed pursuant
to its Guaranty; or
(j) Change of Control. A Change of Control occurs.
(k) Default under Permitted Receivables Financing. There shall occur and be
continuing an event of default under the Permitted Receivables Financing,
including without limitation under the Contribution Agreement or the Servicing
Agreement, the effect of which event of default is to cause, or to permit the
Receivables Financier to cause, with the giving of notice if required, the
obligations outstanding under the Permitted Receivables Financing to be demanded
or to become due prior to their stated maturity.
     9.02 Remedies Upon Event Of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a) declare the Commitment of each Lender to make Loans to be terminated,
whereupon such Commitments and obligation shall be terminated;
(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder
(including, without limitation, amounts under Sections 2.04(c) and 2.05(c)) or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Loan Parties;

-56-



--------------------------------------------------------------------------------



 



(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable,
without further act of the Administrative Agent or any Lender.
     9.03 Application Of Funds. After the acceleration of the Obligations as
provided for in Section 9.02(b) (or after the Loans have automatically become
immediately due and payable), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid and interest on the Loans and other Obligations, ratably among the
Lenders in proportion to the respective amounts described in this clause Third
payable to them;
Fourth, to the payment of that portion of the Obligations arising under Treasury
Management Agreements, ratably among the providers of treasury management
services in proportion to the respective amounts described in this clause Fourth
held by them;
Fifth, to the payment of that portion of the Obligations constituting unpaid
principal of the Loans, obligations under Swap Contracts, ratably among such
parties in proportion to the respective amounts described in this clause Fifth
held by them;
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
Notwithstanding the foregoing application of funds, in the event that the
Administrative Agent or the Lenders receive, directly or indirectly, Finco
Remittances (as such term is defined in section 5 of the Cash Settlement
Agreement), then the Administrative Agent shall reimburse the Receivables
Financier in cash for such amounts from collateral proceeds or other amounts
received by the Administrative Agent on account of the Obligations prior to the
application of funds specified above.

-57-



--------------------------------------------------------------------------------



 



ARTICLE X
ADMINISTRATIVE AGENT
     10.01 Appointment And Authority. Each of the Lenders hereby irrevocably
appoints Special Situations Investing Group, Inc. to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders, and neither the Borrower nor any other Loan
Party shall have rights as a third party beneficiary of any of such provisions.
     10.02 Rights As A Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
     10.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv)

-58-



--------------------------------------------------------------------------------



 



the validity, enforceability, effectiveness or genuineness of this Agreement,
any other Loan Document or any other agreement, instrument or document or
(v) the satisfaction of any condition set forth in Article V or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.
     10.04 Reliance By Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
     10.05 Delegation Of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     10.06 Resignation Of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective

-59-



--------------------------------------------------------------------------------



 



Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring Administrative Agent was acting as Administrative Agent.
     10.07 Non-Reliance On Administrative Agent And Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
     10.08 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Persons listed as agent or Lender on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.
     10.09 Administrative Agent May File Proofs Of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.03(i) and (j), 2.08 and 11.04) allowed in
such judicial proceeding; and
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.08 and 11.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
     10.10 Collateral And Guaranty Matters. The Lenders irrevocably authorize
the Administrative Agent, at its option and in its discretion,

-60-



--------------------------------------------------------------------------------



 



(a) to release any Lien on any Property granted to or held by the Administrative
Agent under any Loan Document (i) upon payment in full of all Obligations
outstanding under the Loan Documents (other than contingent indemnification
obligations), (ii) that is transferred or to be transferred as part of or in
connection with any Disposition permitted hereunder or under any other Loan
Document, or (iii) subject to Section 11.01, if approved, authorized or ratified
in writing by the Required Lenders;
(b) to subordinate any Lien on any Property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
Property that is permitted by Section 8.01(i); and
(c) to release any Guarantor other than the Parent from its obligations under
the Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 10.10.
     10.11 Lender Schedule. The Lender Schedule contains confidential
information of each of the Lenders. The Administrative Agent shall use
commercially reasonable efforts maintain the confidentiality of the information
set forth in the Lender Schedule, except that the information set forth in the
Lender Schedule may be disclosed (a) to its agents, advisors and representatives
that have a need to know such information solely for the purpose of
administering this Credit Agreement (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to the extent such information becomes publicly disclosed by the Lender whose
information is the subject of such disclosure; provided that in the case of any
request, subpoena or proposed release or disclosure of information described in
clause (c) above, the party believing it is obligated to release or disclose
shall, subject to compliance with the applicable law, regulations, subpoena or
other legal process, use commercially reasonable efforts to notify each
applicable Lender prior to such release or disclosure. Without limiting the
foregoing, the information set forth in the Lender Schedule with respect to any
Lender shall not be disclosed without such Lender’s consent to any other Lender,
the Borrower, Parent or any Subsidiary Guarantor for any reason by the
Administrative Agent.
     10.12 Bridge Facility Intercreditor Agreement. Each Lender hereby
authorizes the Administrative Agent to execute and deliver the Bridge Facility
Intercreditor Agreement and the Acknowledgment Agreement on behalf of such
Lender and to take such action, on its behalf, as is necessary to exercise its
rights and perform its obligations under the Bridge Facility Intercreditor
Agreement and the Acknowledgment Agreement.
ARTICLE XI
MISCELLANEOUS
     11.01 Amendments, Etc.
(a) General. No amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by any Loan Party
therefrom, shall be effective except, in the case of this Agreement, pursuant to
an agreement or agreements in writing entered into by each of the

-61-



--------------------------------------------------------------------------------



 



Loan Parties and the Required Lenders, or, the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Parties that are parties thereto and consented
to in writing by the Required Lenders, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that:
(i) no such amendment, waiver or consent shall, without the written consent of
each Lender directly affected thereby:
(A) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) (it being understood and agreed that a
waiver of any condition precedent set forth in Section 5.02 or of any Default or
Event of Default or mandatory reduction in the Commitments shall not constitute
a change in the terms of any Commitment of any Lender);
(B) postpone any date fixed by any Loan Document for any payment (excluding
mandatory prepayments) of principal, interest, fees or other amounts due to the
Lenders (or any of them) thereunder;
(C) reduce or forgive the principal of, or the rate of interest specified herein
on, any Loan, or any fees or other amounts payable under any Loan Document;
provided, however, that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate;
(D) change Section 2.12 or Section 9.03 in a manner that would alter the pro
rata sharing of payments required thereby;
(E) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder;
(F) (i) except as the result of or in connection with a Disposition not
prohibited by Section 8.05, release all or substantially all of the Bridge
Collateral and (ii) except as otherwise provided in Section 10.10, release all
or substantially all of the Guarantors;
(G) release the Borrower from its obligations under the Loan Documents;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document.
(b) Defaulting Lenders. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.
(c) Voting Rights of Lenders During Bankruptcy Proceedings. Notwithstanding the
fact that the consent of all the Lenders is required in certain circumstances as
set forth above, (x) each Lender is entitled to vote as such Lender sees fit on
any bankruptcy reorganization plan that affects the Loans, and each Lender
acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code
supersedes the

-62-



--------------------------------------------------------------------------------



 



unanimous consent provisions set forth herein and (y) the Required Lenders shall
determine whether or not to allow a Loan Party to use cash collateral in the
context of a bankruptcy or insolvency proceeding and such determination shall be
binding on all of the Lenders.
     11.02 Notices; Effectiveness Of Electronic Communications.
(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i) if to any Loan Party, the Administrative Agent to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
its signature page hereto; and
(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
LOAN PARTY MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE LOAN PARTY MATERIALS. NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR

-63-



--------------------------------------------------------------------------------



 



STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE LOAN PARTY
MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
any Loan Party, any Lender, or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Loan Party’s or the Administrative Agent’s transmission of
Loan Party Materials through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to any Loan
Party, any Lender, or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
(d) Change of Address, Etc. Each of the Loan Parties, the Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.
(e) Reliance by Administrative Agent, and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
     11.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
     11.04 Expenses; Indemnity; Damage Waiver.
(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent and the Lender Advisors), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender (including the fees, charges and disbursements of any
counsel for the Administrative Agent or any

-64-



--------------------------------------------------------------------------------



 



Lender), in connection with the enforcement or protection of its rights (A) in
connection with any of the Loan Documents, including its rights under this
Section, or (B) in connection with the Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans, and (iv) without limiting the generality
of the foregoing, all reasonable fees and expenses of any financial advisory or
accounting firm retained by the Administrative Agent, at the direction of the
Required Lenders, in connection with the review, analysis, appraisal, valuation
or restructuring of the Loan Parties or their respective Properties. The
Borrower’s obligation to pay all such costs, expenses and charges includes,
without limitation, any such costs, expenses and charges that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceedings under any Debtor Relief Laws naming such Person as the debtor in
such proceedings.
(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by any Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of any Loan Document or any agreement or instrument contemplated
thereby, the performance by the parties thereto of their respective obligations
thereunder, the consummation of the transactions contemplated thereby, or, in
the case of the Administrative Agent (and any sub-agent thereof) and its Related
Parties only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan or the use or proposed use of the proceeds therefrom, (iii) any
actual or alleged presence or release of Hazardous Materials on or from any real
Property owned or operated by any Loan Party, or any Environmental Liability
arising from any act or omission of any Loan Party, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by any Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations under any of the Loan Documents, if any Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.
(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).
(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, none of the Loan Parties shall assert, and each of the Loan
Parties hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, any Loan Document or any agreement or instrument contemplated thereby, the
transactions contemplated thereby, any Loan or

-65-



--------------------------------------------------------------------------------



 



the use of the proceeds thereof. No Indemnitee referred to in subsection
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with any of the Loan Documents or the transactions contemplated
except to the extent that such damages are caused by the gross negligence or
willful misconduct of such Indemnified Party or a breach in bad faith of such
Indemnified Party’s obligations under any Loan Document (in each case as
determined in a final and nonappealable judgment by a court of competent
jurisdiction).
(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.
(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all the Obligations.
     11.05 Payments Set Aside. To the extent that any payment by or on behalf of
any Loan Party is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.
     11.06 Successors And Assigns.
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Loan Party may assign or otherwise transfer any
of its rights or obligations hereunder (other than in connection with a
transaction permitted by this Agreement) without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section, or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (f) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in any Loan Document, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans; provided
that

-66-



--------------------------------------------------------------------------------



 



(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or the outstanding principal
balance of the Loans of the assigning Lender subject to each such assignment,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $1,000,000 unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met;
(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this clause
(ii) shall not apply to rights in respect of the Loan; and
(iii) Intentionally omitted;
(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount, if any, required as set forth in
Schedule 11.06, and the Eligible Assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by each of the
Borrower at any reasonable time and from time to time upon reasonable prior
notice. In addition, at any time that a request for a consent for a material or
other substantive change to the Loan Documents is pending, any Lender may
request and receive from the Administrative Agent a copy of the Register.

-67-



--------------------------------------------------------------------------------



 



(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.12 as though it were a
Lender.
(e) Limitation on Participation Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.
(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
     11.07 Treatment Of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory

-68-



--------------------------------------------------------------------------------



 



authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower provided that in the case of any request, subpoena or proposed release
or disclosure of Information described in clause (c) above, the party believing
it is obligated to release or disclose shall, subject to compliance with the
applicable law, regulations, subpoena or other legal process, use commercially
reasonable efforts to notify the Borrower prior to such release or disclosure.
For purposes of this Section, “Information” means all information received from
any Loan Party relating to any Loan Party or any of their respective businesses,
other than any such information that is available to the Administrative Agent,
any Lender on a nonconfidential basis prior to disclosure by the Loan Parties,
provided that, in the case of information received from the Loan Parties after
the date hereof, such information is clearly identified at the time of delivery
as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Loan
Parties, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.
     11.08 Set-Off. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of any Loan Party against any
and all of the obligations of such Loan Party now or hereafter existing under
any of the Loan Documents to such Lender, irrespective of whether or not such
Lender shall have made any demand under such Loan Documents and although such
obligations of such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or their respective
Affiliates may have. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
     11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal,

-69-



--------------------------------------------------------------------------------



 



refunded to the applicable Loan Parties. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
     11.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.
     11.11 Survival Of Representations And Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default on the Effective Date or any Increment Date, and shall continue in
full force and effect until such time as the Obligations under the Loan
Documents have been Fully Satisfied.
     11.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     11.13 Replacement Of Lenders. If (i) the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or (ii) any Lender is a Defaulting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 11.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:
(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.06(b);
(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);

-70-



--------------------------------------------------------------------------------



 



(c) in the case of any such assignment resulting from payments required to be
made pursuant to Section 3.01, such assignment will result in a reduction in
such compensation or payments thereafter; and
(d) such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
     11.14 Governing Law; Jurisdiction; Etc.
(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, the LAW OF THE STATE OF NEW YORK.
(b) SUBMISSION TO JURISDICTION. EACH OF THE LOAN PARTIES IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NO PROVISION OF ANY
THE LOAN DOCUMENTS SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY
LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THE LOAN
DOCUMENTS AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
(c) WAIVER OF VENUE. EACH OF THE LOAN PARTIES IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
(d) SERVICE OF PROCESS. EACH OF THE PARTIES HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NO
PROVISION OF ANY THE LOAN DOCUMENTS WILL AFFECT THE RIGHT OF ANY OF THE PARTIES
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
     11.15 Waiver Of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,

-71-



--------------------------------------------------------------------------------



 



ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH OF THE PARTIES HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     11.16 Term Of Agreement; Termination. The term of this Agreement shall be
until the Obligations under the Loan Documents (other than Obligations arising
under Swap Contracts between any Loan Party and any counterparty that is not at
such time a Lender or an Affiliate thereof) have been Fully Satisfied. The
Administrative Agent shall be permitted to execute and deliver written evidence
of the termination of this Agreement (including the Guaranty) and the other Loan
Documents and the release of all security interests created by the Collateral
Documents at such time as the Obligations (other than Obligations arising under
Swap Contracts between any Loan Party and any counterparty that is not at such
time a Lender or an Affiliate thereof) have been Fully Satisfied, and the
Administrative Agent shall have no obligation or duty to notify any Person that
is not at such time a Lender (or an Affiliate thereof) of the termination of the
Loan Documents (including the Guaranty) and release of security interests.
     11.17 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies each Loan Party that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies such Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Act.
     11.18 Subordination Of Intercompany Debt. Each of the Loan Parties agrees
that all intercompany Indebtedness among any of the Loan Parties (the
“Intercompany Debt”) is subordinated in right of payment, to the prior payment
in full of all Obligations. Notwithstanding any provision of any Loan Document
to the contrary, provided that no Event of Default has occurred and is
continuing, the Loan Parties may make and receive payments with respect to the
Intercompany Debt to the extent otherwise permitted by this Agreement; provided,
that, in the event of and during the continuation of any Event of Default, no
payment shall be made by or on behalf of any Loan Party on account of any
Intercompany Debt. In the event that any Loan Party receives any payment of any
Intercompany Debt at a time when such payment is prohibited by this
Section 11.18, such payment shall be held by such Loan Party, in trust for the
benefit of, and shall be paid forthwith over and delivered, upon written
request, to, the Administrative Agent.
     11.19 Automatic Release Of Liens On Transferred Receivables.
Notwithstanding any other term or condition of this Agreement or any of the Loan
Documents, upon the effectiveness of any sale, transfer or other Disposition of
Transferred Assets from the Borrower to Finco pursuant to the terms of the
Contribution Agreement, the Lien in favor of the Administrative Agent
encumbering any such Transferred Assets shall be automatically, and without
further act, released; provided, further, however, that to the extent any
Transferred Assets sold pursuant to the Contribution Agreement become
Retransferred Receivables (as defined in the Contribution Agreement), such
Retransferred Receivables shall automatically become subject to the Lien of the
Administrative Agent and shall secure the repayment of the Obligations.

-72-



--------------------------------------------------------------------------------



 



     11.20 Lender Schedule. Each Lender represents and warrants to the Borrower
and the Administrative Agent that (i) the information it has submitted to the
Administrative Agent for purposes of calculating such Lender’s Commitment is
true and correct, (ii) such Lender has received from the Administrative Agent
and agrees with the calculation of such Lender’s Commitment, (iii) such Lender
waives any right to challenge the amount of such Lender’s Commitment as
presented by the Administrative Agent and (iv) as to the amount of such Lender’s
Commitment as calculated by the Administrative Agent, such Lender is, subject to
the terms and conditions of this Agreement, including Section 5.01 and
Section 5.02 hereof, and subject to applicable Debtor Relief Laws and general
equitable principles, committed to make Loans up to the amount of such Lender’s
Commitment.
[The remainder of this page has been left blank intentionally.]

-73-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Bridge Facility
Agreement to be duly executed as of the date first above written.

            AMERICAN COLOR GRAPHICS, INC.
      By:           Name:   Patrick W. Kellick        Title:   Executive Vice
President and Chief Financial Officer     

            ACG HOLDINGS, INC.
      By:           Name:           Title:      

-74-



--------------------------------------------------------------------------------



 



         

TCW SHARED OPPORTUNITY FUND IVB, L.P.
By: TCW Asset Management Company
      its Investment Advisor

                  By:           Name:   Michael Parks        Title:   Managing
Director     

                  By:           Name:   Richard Stevenson        Title:   Senior
Vice President     

Address for Notices:
TCW Shared Opportunity Fund IVB, L.P.
11100 Santa Monica Boulevard, Suite 2000
Los Angeles, CA 90025
Phone: 310-235-5900
Attn: Richard Stevenson
Fax: 310-235-5965
E-Mail: Rich.stevenson@tcw.com
Account for Payments:
Bank of New York
ABA #021-000-018
IOC 565
A/C#355-744
A/C Name: Master Wire Account
Ref: American Color Graphics Bridge Loan (Fund IVB)
Contact: Lena Chan
Phone: (213) 630-6403

-75-



--------------------------------------------------------------------------------



 



TCW SHARED OPPORTUNITY FUND V, L.P.
By: TCW Asset Management Company
      its Investment Advisor

                  By:           Name:   Michael Parks        Title:   Managing
Director     

                  By:           Name:   Richard Stevenson        Title:   Senior
Vice President     

Address for Notices:
TCW Shared Opportunity Fund V, L.P.
11100 Santa Monica Boulevard, Suite 2000
Los Angeles, CA 90025
Phone: 310-235-5900
Attn: Richard Stevenson
Fax: 310-235-5965
E-Mail: Rich.stevenson@tcw.com
Account for Payments:
Bank of New York
ABA #021-000-018
IOC 565
A/C#355-744
A/C Name: Master Wire Account
Ref: American Color Graphics Bridge Loan (Fund V)
Contact: Lena Chan
Phone: (213) 630-6403

-76-



--------------------------------------------------------------------------------



 



            SPECIAL SITUATIONS INVESTING GROUP, INC.
      By:           Name:           Title:   Authorized Signatory     

Address for Notices:
Special Situations Investing Group, Inc.
85 Broad Street, 29th Floor
New York, NY 10008
Phone: 212-902-7927
Attn: Charles Cognata
Fax: 212-256-4809
E-Mail: charles.cognata@gs.com
Account for Payments:
JPMorgan Chase
ABA #0210000021
A/C# 066906601
A/C Name: Special Situations Investing Group, Inc.
(SSIGI)
Ref: American Color Graphics Bridge Loan (SSG)

-77-



--------------------------------------------------------------------------------



 



AVENUE INVESTMENT L.P.
By: Avenue Partners, LLC
      its general partner

                  By:           Name:   Sonia Gardner        Title:   Member   
 

Address for Notices:
Avenue Investment L.P.
535 Madison Avenue, 14th Floor
New York, NY 10022
Administrative and Accounting Contact: George Quijano
Telephone: (212) 850-7512
Facsimile: (212) 878-3543
E-mail: gquijano@avenuecapital.com
Alternate Administrative and Accounting Contact:
Esther Posner
Telephone: (212) 878-3506
Facsimile: (212) 878-3543
E-mail: eposner@avenuecapital.com
Account for Payments:
JP Morgan Chase Bank
ABA: 021-000-021
FBO: Citigroup Global Markets, Inc.
Acct# 066-645-646
F/F/C: Avenue Capital Mgmt, II LP
Acct# 522-36818-2-5
Att: Prime Broker Group

-78-



--------------------------------------------------------------------------------



 



            SPECIAL SITUATIONS INVESTING GROUP, INC.,
as Administrative Agent for the Lenders hereunder
      By:           Name:           Title:   Authorized Signatory     

Address for Notices:
Special Situations Investing Group, Inc.
85 Broad Street — 28th Floor
New York, NY 10004
Phone: 972-368-2579
Fax: 972-368-3499
E-Mail: jerry.smay@gs.com
Loan Parties’ Website:
http://www.americancolor.com
Account for Payments:
JP Morgan Chase NY
ABA # 021000021
A/C Name: Special Situations Investing
Group, Inc.
A/C #066906601
Ref: American Color Graphics, Inc. (Admin
Account)
Attn: Bank Loan Operations
Contact: Jerry Smay
Phone: 972-368-2579

-79-



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF LOAN NOTICE
LOAN NOTICE
American Color Graphics, Inc.
March 3, 2008
Special Situations Investing Group, Inc.,
  as Administrative Agent
85 Broad Street — 28th Floor
New York, NY 10004

     
Attention:
  Jerry Smay
 
  Telephone: 972-368-2579
 
  Fax: 972-368-3499
 
  E-Mail: jerry.smay@gs.com

Ladies and Gentlemen:
     Reference is made to the Bridge Facility Agreement, dated as of March 3,
2008 (the “Bridge Facility Agreement”), by and among AMERICAN COLOR GRAPHICS,
INC. (the “Borrower”), the Lenders from time to time party thereto (the
“Lenders”) and SPECIAL SITUATIONS INVESTING GROUP, INC., as Administrative
Agent. Capitalized terms used herein, unless otherwise noted, shall have the
meanings ascribed to them in the Bridge Facility Agreement.
     The Borrower hereby requests that the Lenders make available to the
Borrower on [ • ]1 an Incremental Advance under the Bridge Facility Agreement in
the amount of [ • ]($[ • ]):
     The Borrower hereby further requests that the funds representing the
requested Borrowing be deposited in the following account:
Bank of America
Nashville, TN
ABA # 0260-0959-3
For Credit to: American Color Graphics, Inc.
Account # 003785013856
     The Borrower hereby certifies to the Administrative Agent and each Lender
that the proceeds of the Borrowing being requested herein are to be applied for
the uses permitted by the Bridge Facility Agreement.
 

1   [Specify the applicable Increment Date of March 13, 2008, March 24, 2008 or
April 21, 2008.]

 



--------------------------------------------------------------------------------



 



     The Borrower hereby further certifies to the Administrative Agent and each
Lender that, as of the Increment Date, the Borrower will be in compliance with
all conditions precedent set forth in Section 5.02 of the Bridge Facility
Agreement.
[SIGNATURE PAGE FOLLOWS]

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Loan Notice to be duly
executed and delivered as of the day and year first above written.

            AMERICAN COLOR GRAPHICS, INC.
      By:           Name:   Patrick W. Kellick        Title:   Executive Vice
President and Chief Financial Officer   

2



--------------------------------------------------------------------------------



 



         

EXHIBIT B
FORM OF NOTE
[Effective Date]
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
[ • ] or its registered assigns (the “Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
each Loan from time to time made by the Lender to the Borrower under that
certain Bridge Facility Agreement, dated as of March 3, 2008 (as amended,
modified, restated or supplemented from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among the Borrower, the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, and Special Situations Investing Group, Inc., as Administrative Agent.
The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to the Administrative Agent for the
account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall thereafter bear interest, to be paid upon
demand, until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Agreement.
This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranty and is secured by the Collateral. Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business and otherwise as provided in the
Agreement. The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its Loans and payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives of protest,
demand, diligence, presentment, protest and demand and notice dishonor and
non-payment of this Note.
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

            AMERICAN COLOR GRAPHICS, INC.
      By:           Name:   Patrick W. Kellick        Title:   Executive Vice
President Chief and Financial Officer   

3



--------------------------------------------------------------------------------



 



         

EXHIBIT C
FORM OF JOINDER AGREEMENT
     This JOINDER AGREEMENT, dated ___, 20___ (this “Joinder Agreement”) is
delivered pursuant to that certain Bridge Facility Agreement, dated as of
March 3, 2008 (the “Bridge Facility Agreement”), entered into by American Color
Graphics, Inc., a Delaware corporation (“ACG”), the guarantors party thereto,
(the “Guarantors”), the lenders party thereto (the “Lenders”) and Special
Situations Investing Group, Inc., as Administrative Agent thereunder (the
“Administrative Agent”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to them in the Bridge Facility
Agreement.
     1. Pursuant to Section 7.12 of the Bridge Facility Agreement, the
undersigned hereby:
     (a) agrees that this Joinder Agreement may be attached to the Bridge
Facility Agreement and that by the execution and delivery hereof, the
undersigned becomes a Guarantor under the Bridge Facility Agreement and a
Grantor under the Collateral Documents and agrees to be bound by all of the
terms thereof;
     (b) represents and warrants that each of the representations and warranties
set forth in the Bridge Facility Agreement and each other Loan Document and
applicable to the undersigned is true and correct both before and after giving
effect to this Joinder Agreement, except to the extent that any such
representation and warranty relates solely to any earlier date, in which case
such representation and warranty is true and correct as of such earlier date,
and in each case, after giving effect to any supplements to the schedules
attached to the Collateral Documents;
     (c) no event has occurred or is continuing as of the date hereof, or will
result from the transactions contemplated hereby on the date hereof, that would
constitute an Event of Default or a Default;
     (d) agrees to irrevocably and unconditionally guaranty the due and punctual
payment in full of all Obligations when the same shall become due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a))
and in accordance with the Bridge Facility Agreement; and
     (e) the undersigned hereby (i) agrees that this counterpart may be attached
to the Security Agreement, (ii) agrees that the undersigned will comply with all
the terms and conditions of the Security Agreement and the other Collateral
Documents as if it were an original signatory thereto, (iii) grants to
Administrative Agent, for the benefit of the Lenders, a security interest in all
of the undersigned’s right, title and interest in and to all “Bridge Facility
Collateral” (as such term is defined in the Security Agreement) of the
undersigned, in each case whether now or hereafter existing or in which the
undersigned now has or hereafter acquires an interest and wherever the same may
be located to secure the Obligations, (iv) delivers to Collateral Agent
supplements to all schedules attached to the Security Agreement and
(v) delivers, or confirms that it has caused to be delivered, executed
counterparts of all such documents, instruments, agreements and certificates as
are required of each Guarantor pursuant to the Security Agreement. All Bridge
Facility Collateral described in clause (iii), including any Bridge Facility
Collateral delivered in accordance with clause (v), shall be deemed to be part
of the “Collateral” and hereafter subject to each of the terms and conditions of
the Security Agreement.

4



--------------------------------------------------------------------------------



 



     2. The undersigned agrees at any time or from time to time, upon the
request of the Administrative Agent, at its expense, promptly to execute,
acknowledge and deliver such further documents and do such other acts and things
as Guarantied Party or Collateral Agent may reasonably request in order to
effect fully the purposes of the Loan Documents, including providing Lenders the
information reasonably requested pursuant to Section 11.17 of the Bridge
Facility Agreement. In furtherance and not in limitation of the foregoing, the
undersigned agrees to take such actions as the Administrative Agent may
reasonably request from time to time to ensure that the Obligations are
guarantied by the Guarantors, including the undersigned, and are secured by
substantially all of the Bridge Facility Collateral of the Guarantors, including
those of the undersigned. No amendment, modification, termination or waiver of
any provision of this Joinder Agreement, or consent to any departure by the
undersigned therefrom, shall in any event be effective unless approved in
accordance with Section 11.01 of the Bridge Facility Agreement. Any notice or
other communication herein required or permitted to be given shall be given in
accordance with Section 11.02 of the Bridge Facility Agreement, and for all
purposes of the Loan Documents, the notice address of the undersigned shall be
the address as set forth on the signature page hereof until the undersigned
otherwise indicates to Administrative Agent in writing in accordance with
Section 11.02 of the Bridge Facility Agreement. In case any provision in or
obligation under this Joinder Agreement shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.
     THIS JOINDER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE UNDERSIGNED
AND THE RIGHTS OF THE ADMINISTRATIVE AGENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
[Remainder of page intentionally left blank]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be
duly executed and delivered by its officer thereunto duly authorized as of the
date above first written.

            [NAME OF SUBSIDIARY]
      By:           Name:           Title:      

6



--------------------------------------------------------------------------------



 



         

EXHIBIT D
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
     This Assignment and Assumption Agreement (the “Assignment and Assumption”)
is dated as of the Assignment Effective Date set forth below and is entered into
by and between the Assignor identified in item 1 below (the “Assignor”) and the
Assignee identified in item 2 below (the “Assignee”). Capitalized terms used but
not defined herein shall have the meanings given to them in the Bridge Facility
Agreement identified below (as amended, the “Bridge Facility Agreement”),
receipt of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Bridge Facility Agreement, as of the Assignment Effective
Date inserted by the Administrative Agent as contemplated below (i) all of the
Assignor’s rights and obligations in its capacity as a Lender under the Bridge
Facility Agreement and any other documents or instruments delivered pursuant
thereto to the extent related to the amount and percentage interest identified
below of all of such outstanding rights and obligations of the Assignor under
the respective facilities identified below (including without limitation any
guaranties included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Bridge Facility
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by the Assignor to the
Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.

 



--------------------------------------------------------------------------------



 



         
1.
  Assignor:    
 
       
 
       
2.
  Assignee:    
 
     
 

[indicate [Affiliate][Approved Fund] of [identify Lender]
 
       
3.
  Borrower:   American Color Graphics, Inc.
 
       
4.
  Administrative Agent:   Special Situations Investing Group, Inc., as the
administrative agent under the Bridge Facility Agreement
 
       
5.
  Bridge Facility Agreement:   Bridge Facility Agreement dated as of March 3,
2008 entered into by and among American Color Graphics, Inc., the guarantors
party thereto, the lenders party thereto, and Special Situations Investing
Group, Inc., as Administrative Agent
 
       
6.
  Assigned Interest:    

                              Aggregate Amount of     Amount of            
Commitment/Loans for     Commitment/Loans     Percentage Assigned of       all
Lenders1     Assigned2     Commitment/Loans3  
 
  $       $         %  

Assignment Effective Date: ______ ______, 20___
[TO BE INSERTED BY THE ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE
DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]
 

1   Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.   2
  Each amount shall be not less than the minimum amounts described in
Section 11.06 of the Bridge Facility Agreement.   3   Set forth, to at least 9
decimals, as a percentage of the Loans of all Lenders thereunder.

2



--------------------------------------------------------------------------------



 



     The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR
[NAME OF ASSIGNOR]
      By:           Name:           Title:        

            ASSIGNEE
[NAME OF ASSIGNEE]
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

Consented to and Accepted:
SPECIAL SITUATIONS INVESTING GROUP, INC.,
as Administrative Agent

                By:           Name:           Title:          

[Consented to:

          AMERICAN COLOR GRAPHICS, INC.
      By:           Name:           Title:   ]4       

 

4   Include so long as no Default or Event of Default has occurred and is
continuing.

 



--------------------------------------------------------------------------------



 



ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Bridge Facility Agreement or any other Credit Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Credit Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Credit Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Bridge Facility Agreement, (ii) it is an
Eligible Assignee, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Bridge Facility Agreement as a Lender thereunder and, to
the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Bridge Facility Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 5.1 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase the Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Non-U.S. Lender, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Bridge Facility Agreement, duly completed and
executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 